Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into by GIT
IMESON PARK FL, LLC, a Delaware limited liability company (“Samsonite Seller”),
IN-105 HERITAGE III, LLC, a Delaware limited liability company (“Heritage
Commons III Seller”), and GIT HERITAGE IV TX, LLC, a Delaware limited liability
company (“Heritage Commons IV Seller”) (Samsonite Seller, Heritage Commons III
Seller and Heritage Commons IV Seller are collectively referred to herein as the
“Seller” and are also each a “Seller”), GLOBAL INCOME TRUST, INC., a Maryland
corporation (“Parent”) and GRIFFIN CAPITAL CORPORATION., a California
corporation (“Purchaser”), as of August 10, 2015 (the “Effective Date”).

RECITALS:

A. Samsonite Seller owns a fee simple interest in and to certain real property
located in Jacksonville, Florida, upon which is located a distribution facility
known as “Imeson Park” and more particularly described in Exhibit A-1 attached
hereto and made a part hereof (the “Samsonite Premises”); and

B. Heritage Commons III Seller owns a fee simple interest in and to certain real
property located in Fort Worth, Texas, upon which is located an office building
known as “Heritage Commons III” and more particularly described in Exhibit A-2
attached hereto and made a part hereof (the “Heritage Commons III Premises”);
and

C. Heritage Commons IV Seller owns a fee simple interest in and to certain real
property located in Fort Worth, Texas, upon which is located an office building
known as “Heritage Commons IV” and more particularly described in Exhibit A-3
attached hereto and made a part hereof (the “Heritage Commons IV Premises”) (the
Samsonite Premises, Heritage Commons III Premises and Heritage Commons IV
Premises are hereinafter collectively referred to as the “Premises”); and

The parties to this Agreement have agreed to the sale and purchase of the
Property (as hereinafter defined), of which the Premises are a part, on terms
and conditions more particularly set forth in this Agreement.

ARTICLE 1

PURCHASE AND SALE OF PROPERTY

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser, and Purchaser hereby agrees to purchase from Seller, all of
Seller’s right, title and interest in and to the following described property
(collectively, the “Property”):

1.1 Land. The Premises, together with all rights and appurtenances pertaining to
the Premises, including, without limitation, all of Seller’s right, title and
interest, if any, in and to (i) all minerals, oil, gas, and other hydrocarbon
substances thereon or thereunder (excepting any minerals, oil, gas and other
hydrocarbon substances located on the Heritage Commons III Premises and the
Heritage Commons IV Premises), (ii) all adjacent strips, streets, roads, alleys
and rights-of-way, public or private, open or proposed, (iii) all covenants,
easements, privileges, and hereditaments pertaining thereto, whether or not of
record, and (iv) all access, air, water, riparian, development, utility, and
solar rights (collectively, the “Land”).



--------------------------------------------------------------------------------

1.2 Improvements. The buildings (the “Buildings”) constructed on the Premises,
together with all other improvements and structures constructed on each of the
Premises (collectively, the “Improvements”).

1.3 Personal Property. All of Seller’s right, title and interest in and to
(specifically excluding any fixtures or personal property owned by tenants under
leases or licensees under licenses) the following, if any: (i) mechanical
systems, fixtures, machinery and equipment comprising a part of or attached to
or located upon or within the Improvements; (ii) maintenance equipment and
tools, if any, owned by Seller and used in connection with, and located in or
at, the Improvements; (iii) site plans, surveys, plans and specifications,
manuals and instruction materials, and floor plans in Seller’s possession which
relate to the Land or Improvements; (iv) pylons and other signs situated on or
at the Land or Improvements; and (v) other tangible personal property owned by
Seller and used exclusively in connection with, and located in or on, the Land
or Improvements as of the date of Closing (as defined in Section 8.1 below)
(collectively, the “Personal Property”).

1.4 Leases and Licenses. Seller’s right, title and interest in (i) all leases
with tenants leasing all or any portion of the Improvements (the “Leases”), and
(ii) to the extent assignable, Seller’s right, title and interest in all license
agreements, occupancy agreements, and other similar agreements, if any, with
licensees using any portion of the Improvements in effect as of the date of
Closing (collectively, the “Licenses”), in each case to the extent the same are
in effect as of the Closing Date (as defined in Section 8.1 below); a current
list of such Leases and Licenses is attached hereto as Schedule 1.4.

1.5 Security Deposits. Seller’s right, title and interest in all security
deposits, guaranties, and letters of credit, if any, described by the Leases and
Licenses, a current list of which is attached hereto as Schedule 1.5.

1.6 Contracts. Subject to Section 6.1.3 hereof and to the extent assignable,
Seller’s right, title and interest in all contracts and other agreements related
to the Land, Improvements, Personal Property, Leases or Licenses that will
remain in existence after Closing, including, without limitation, contracts or
agreements relating to construction, architectural services, parking,
maintenance or other supplies or services, management, leasing or brokerage
services, or any utility services, and the existing property management
agreements for the Heritage Commons III Premises, the Heritage Commons IV
Premises and the Samsonite Premises (collectively, the “Contracts”), a current
list of which is attached hereto as Schedule 1.6.

1.7 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, entitlements and governmental approvals which relate
exclusively to the Land or Improvements, to the extent assignable (collectively,
the “Permits”).

1.8 Intangibles. Seller’s right, title and interest, if any, in all names, trade
names, street numbers, marks, other symbols, telephone numbers and general
intangibles, which relate exclusively to the Land or the Improvements, to the
extent assignable, other than any of the same that reference “CNL”, “GIT”, or
“Global Income Trust,” or similar identifiers (collectively, the “Intangibles”).

 

2



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE PRICE AND DEPOSIT

2.1 Purchase Price.

2.1.1 The aggregate purchase price for the Property (“Purchase Price”) shall be
NINETY-THREE MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($93,650,000.00). The Purchase Price may be allocated among each of the
Samsonite Premises, Heritage Commons III Premises and Heritage Commons IV
Premises and the respective portion of the Property associated with each, by the
Purchaser, which allocation amounts shall be provided to Seller by August 15,
2015. The cash due at Closing from Purchaser on account of the Purchase Price
shall be subject to adjustment as set forth in this Agreement. The Purchase
Price shall be payable as follows:

2.1.2 Deposit. Within two (2) Business Days (as defined in Section 14.11 below)
following the Effective Date and as a condition precedent to this Agreement,
Purchaser shall deliver to Chicago Title Company, 725 South Figueroa Street,
Suite 200, Los Angeles, CA 90017, Attention: Amy D. Hiraheta (the “Escrow Agent”
or “Title Company” as applicable), by federal funds wire transfer, a cash
deposit in immediately available funds in the amount of THREE MILLION AND NO/100
DOLLARS ($3,000,000.00) (together with any interest accrued thereon, the
“Deposit”), which Deposit shall immediately be non-refundable to Purchaser,
except as otherwise provided herein. If Purchaser shall fail to deposit the
Deposit with Escrow Agent within the time period provided for above, Seller may
at any time prior to Escrow Agent’s receipt of the Deposit, terminate this
Agreement by written notice to Purchaser and Escrow Agent as its sole and
exclusive remedy, in which case this Agreement shall be null and void ab initio,
and thereafter neither party shall have any further rights or obligations to the
other hereunder, except for those which expressly survive the termination of
this Agreement. Prior to Purchaser’s making the Deposit, Seller, Purchaser and
Escrow Agent shall enter into an escrow agreement in the form of Exhibit B
attached hereto (the “Escrow Agreement”). Escrow Agent shall hold the Deposit in
accordance with this Agreement and the Escrow Agreement and shall disburse the
Deposit to Seller at Closing. Any and all interest earned on the Deposit shall
be included as part of the Deposit. If Purchaser fails to timely deliver the
Deposit to Escrow Agent, such failure shall constitute a material default by
Purchaser hereunder and in addition to Seller’s other remedies hereunder, Seller
may terminate this Agreement by delivering written notice to Purchaser and
Escrow Agent.

2.1.3 The balance of the Purchase Price due from Purchaser at Closing (after
crediting the Deposit and the Non-Refundable Payment (as defined below) and
after application of prorations and adjustments provided for in this Agreement)
shall be paid by Purchaser to Escrow Agent by federal funds wire transfer in
immediately available funds no later than 2:00 p.m. (Los Angeles, CA time) on
the Closing Date and disbursed to Seller at Closing in accordance with
Section 8.3.2 hereof and the Escrow Agreement.

 

3



--------------------------------------------------------------------------------

2.1.4 Non-Refundable Payment. Within two (2) Business Days after the Effective
Date, as consideration for Seller’s agreement to enter into this Agreement and
as a condition precedent to the effectiveness of this Agreement, Purchaser shall
deliver directly to Seller, by wire transfer, immediately available funds in the
amount of One Hundred and No/100 Dollars ($100.00) (the “Non-Refundable
Payment”). The Non-Refundable Payment shall be fully earned and retained by
Seller immediately upon receipt and, notwithstanding any provisions of this
Agreement to the contrary, the Non-Refundable Payment shall not be returned to
Purchaser in any circumstance. On the Closing Date, the amount of the
Non-Refundable Payment, without interest, shall be applied to the Purchase
Price. The Non-Refundable Payment shall not constitute a part of the Deposit.
Purchaser acknowledges that Seller would not have entered into this Agreement
had Purchaser not made the bargained for Non-Refundable Payment to Seller on the
terms set forth in this Section 2.1.4.

ARTICLE 3

TITLE

3.1 State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser free from all liens, encumbrances, encroachments and other exceptions
to title except (i) the Leases and Licenses, (ii) matters caused by Purchaser or
the activities of Purchaser or its agents, employees, consultants, contractors
and Representatives on the Property, (iii) real estate taxes, sewer rents and
taxes, water rates and charges, vault charges and taxes, business improvement
district taxes and assessments and any other governmental taxes, charges or
assessments levied or assessed against the Property, including any so-called
payments in lieu of taxes, in each case which are a lien but not yet due and
payable, subject to proration in accordance with Section 8.5.4 below,
(iv) applicable zoning and building ordinances and land use regulations and any
and all other present and future laws, rules, regulations, statutes, ordinances,
orders or other legal requirements affecting the Property, (v) those certain
loans which Purchaser has agreed to assume, which loans and loan documents are
further described on Schedule 3.1(a), attached hereto (the “Existing Loans”),
and (vi) all existing matters of record shown on Schedule 3.1(b) (the matters in
(i) through (vi) collectively referred to as the “Permitted Exceptions”).
Notwithstanding the foregoing, in no event shall a Seller Encumbrance constitute
a Permitted Exception and Purchaser shall have no obligation to object to any
Seller Encumbrance. As used herein “Seller Encumbrance” means non-monetary liens
and encumbrances voluntarily placed on record against the Property by Seller
(and without the written consent of Purchaser which consent may be granted or
withheld in Purchaser’s reasonable discretion) after the Effective Date, any and
all monetary liens and security interests voluntarily placed on record against
the Property by Seller (and without the written consent of Purchaser which
consent may be granted or withheld in Purchaser’s sole and absolute discretion),
whether recorded or placed on record prior to or after the Effective Date, and
any mechanics’ liens. Notwithstanding the foregoing, in no event shall the
Existing Loans as described hereinabove be a Seller Encumbrance. Seller at its
sole cost and expense shall and is hereby obligated to cause to be released at
or prior to the Closing all Seller Encumbrances. Evidence of title shall be the
issuance by the Title Company (as defined below) at Closing of its standard 2006
ALTA Owner’s Extended Coverage Policy of Title Insurance covering the Samsonite
Premises, its ALTA Form T-1 Owner’s Policy of Title Insurance covering the
Heritage Commons III Premises and Heritage Commons IV Premises, and those title
endorsements listed on Schedule 3.1(c) and any other title endorsements required
by existing lenders, together, in the full amount of the Purchase Price, subject
only to the Permitted Exceptions (the “Title Policy”).

 

4



--------------------------------------------------------------------------------

3.2 Title Objections. With respect to any title or survey matters first arising
after the date of Purchaser’s title commitment and survey and prior to the
Closing which adversely affects the value or operation of the Property, other
than any of the Permitted Exceptions (to which Purchaser shall have no right to
object), or such other encumbrances by Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed (collectively, the “Title
Objections”), Seller shall have the right, but not the obligation, to cure such
Title Objection(s) (other than a Seller Encumbrance which Seller is obligated to
cure). If Seller fails prior to Closing to cure or satisfy any Title
Objections(s) that Seller has elected, or is required pursuant to Section 3.1
hereinabove, to cure or satisfy, then Purchaser may: (a) accept a conveyance of
the Property subject to the Permitted Exceptions, specifically including such
Title Objection(s) which Seller has failed to cure or satisfy (which such Title
Objection(s) shall thereafter be deemed to be a Permitted Exception), without
reduction of the Purchase Price, or (b) terminate this Agreement by sending
written notice thereof to Seller and Escrow Agent, and upon delivery of such
notice of termination, this Agreement shall terminate, the Deposit shall be
immediately returned to Purchaser, Seller shall promptly reimburse Purchaser for
its actual third party out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred in connection with the transactions contemplated by
this Agreement up to Two Hundred Twenty Five Thousand and No/100 Dollars
($225,000.00) and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except for those matters which expressly
survive termination of this Agreement.

ARTICLE 4

PURCHASER’S DUE DILIGENCE AND ACKNOWLEDGEMENT

4.1 Access. After the Effective Date, Seller shall, upon reasonable notice
(which notice may be given by email to scott.hall@cnl.com) and at reasonable
times, make the Property available to Purchaser and its agents, employees,
consultants and representatives for such inspections and tests as Purchaser
deems appropriate, at Purchaser’s sole cost and expense. Purchaser shall provide
notice to Seller at least one (1) Business Day prior to any entry onto the
Property by Purchaser or Purchaser’s agents, employees, consultants or
representatives. Seller shall have the right to have a representative present
during all or any of Purchaser’s inspections and tests. Purchaser will use
reasonable efforts to minimize interference with Seller’s operations at the
Property and the rights of tenant of the Property. Purchaser shall not permit
any mechanics’ liens to be filed against all or any part of the Property. In the
event Purchaser discovers any matter during the course of its investigations and
tests which may be reportable under applicable law, Purchaser acknowledges and
agrees that it shall not undertake any such reporting (unless required by law),
but shall notify Seller immediately of any such discovery. Seller’s prior
written consent (which may be by email) shall be required prior to any
interviews of any tenants of the Property by Purchaser or its agents, employees,
consultants and representatives, and Seller shall have a right to have a
representative present during all tenant interviews. Notwithstanding anything to
the contrary contained herein: (a) Purchaser’s right of inspection pursuant to
this Section 4.1 shall be subject to the rights of tenants under the Leases and
other occupants and users of the Property; (b) no entry, inspection or
investigation of the Property shall (i) involve the taking of samples or other
physically invasive procedures without

 

5



--------------------------------------------------------------------------------

the prior written consent of Seller, which consent may be withheld in Seller’s
sole and absolute discretion; or (ii) damage any part of the Property or any
personal property owned or held by Seller, any tenant or any third party;
(c) Purchaser shall promptly pay when due the costs of all tests,
investigations, studies and examinations done with regard to the Property by or
on behalf of Purchaser; and (d) Purchaser acknowledges and agrees that its
access and the inspections and tests resulting therefrom shall not give rise to
any rights permitting Purchaser to either terminate this Agreement or adjust the
Purchase Price, and that any and all rights, if any, to do so shall be limited
to those provided specifically herein.

4.2 Indemnity. Purchaser hereby agrees to indemnify, defend, and hold harmless
Seller, its partners, members, affiliates, property manager, and their
respective officers, directors, agents, employees, and representatives
(collectively, the “Indemnified Parties”) from and against any and all liens,
claims, or damages of any kind or nature, including any demands, actions or
causes of actions, assessments, losses, costs, expenses, liabilities, interest
and penalties, and reasonable attorneys’ fees (“Claims”) suffered, incurred, or
sustained by any of the Indemnified Parties caused by the entry on the Property
by Purchaser or its agents, employees, consultants or representatives or by
Purchaser’s investigations of the Property unless such Claims arise or are
caused by Seller’s gross negligence or willful misconduct; provided, however
that Purchaser shall have no obligation to indemnify the Indemnified Parties
with respect to Purchaser’s mere discovery (as opposed to exacerbation) of
pre-existing conditions or issues. Purchaser will promptly repair all damage to
the Property arising from Purchaser’s inspections or tests, including any damage
that may have been caused by Purchaser or its agents, employees, consultants or
representatives in the conduct of the review, and shall promptly restore the
Property substantially to its condition immediately before such inspections and
tests. Notwithstanding anything set forth herein to the contrary, the
indemnification and restoration obligations of Purchaser in this Section 4.1.2
shall survive Closing or the earlier termination, for any reason, of this
Agreement. Purchaser shall provide to Seller prior to its or its agents’,
employees’, consultants’ or representatives’ entry on the Property certificates
of liability insurance insuring Purchaser and Seller in an amount not less than
Two Million and No/100 Dollars ($2,000,000.00).

4.3 As Is, Where Is.

4.3.1 Express Representations. Purchaser acknowledges and agrees that it has
been given a full opportunity to inspect and investigate every aspect of the
Property, including all matters related to legal status and requirements,
physical condition, title, and any and all other matters Purchaser determines to
be of significance. Except as provided in the express representations and
warranties of Seller set forth in Sections 5.1 and 12.1 of this Agreement and
except as may be expressly set forth in the documents executed and delivered by
Seller at Closing, and subject to the limitations of time and money set forth in
Sections 5.4 and 10.2 herein (collectively, the “Express Representations”),
Seller does not, by the execution and delivery of this Agreement, and Seller
shall not, by the execution and delivery of any document or instrument executed
and delivered in connection with Closing, make any representation or warranty,
express or implied, of any kind or nature whatsoever, with respect to the
Property, and all such representations and warranties are hereby disclaimed.

 

6



--------------------------------------------------------------------------------

4.3.2 Disclaimed Matters. Without limiting the generality of the foregoing,
other than the Express Representations, Seller makes, and shall make, no express
or implied warranty as to matters of zoning, acreage, building square footage,
tax consequences, physical or environmental condition (including, without
limitation, laws, rules, regulations, orders and requirements pertaining to the
use, handling, generation, treatment, storage or disposal of any toxic or
hazardous waste or toxic, hazardous or regulated substance), valuation,
governmental approvals, governmental regulations or any other matter or thing
relating to or affecting the Property (collectively, the “Disclaimed Matters”).

4.3.3 No Person acting on behalf of Seller is authorized to make, and by
execution hereof, Purchaser acknowledges that no Person has made, any
representation, agreement, statement, warranty, guarantee or promise regarding
the Property or the transaction contemplated herein or the zoning, construction,
physical condition or other status of the Property except for the Express
Representations. No representation, warranty, agreement, statement, guarantee or
promise, if any, made by any Person acting on behalf of Seller other than the
Express Representations will be valid or binding on Seller.

PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS,
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (I) VALUE;
(II) THE INCOME TO BE DERIVED FROM THE PROPERTY; (III) THE SUITABILITY OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH MAY BE CONDUCTED THEREON,
INCLUDING, WITHOUT LIMITATION, THE POSSIBILITIES, IF ANY, FOR FUTURE DEVELOPMENT
OF THE PROPERTY; (IV) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (V) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (VI) THE
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
INDOOR AND OUTDOOR ENVIRONMENT AIR QUALITY, WATER, SOIL AND GEOLOGY; (VII) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(VIII) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (IX) COMPLIANCE WITH ANY FEDERAL, STATE, AND
LOCAL ENVIRONMENTAL PROTECTION, POLLUTION, HEALTH AND SAFETY OR LAND USE LAWS,
RULES, REGULATIONS, ORDINANCES, ORDERS, REQUIREMENTS OR COMMON LAW, INCLUDING,
WITHOUT LIMITATION, TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990, AS
AMENDED, THE FEDERAL WATER POLLUTION CONTROL ACT, AS AMENDED, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AS AMENDED, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE SAFE DRINKING
WATER ACT, AS AMENDED, THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED,
THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS AMENDED, THE TOXIC SUBSTANCE
CONTROL ACT,

 

7



--------------------------------------------------------------------------------

AS AMENDED, AND REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING AND ANALOGOUS
STATE STATUTES AND REGULATIONS; (X) THE PRESENCE OR ABSENCE OF HAZARDOUS OR
TOXIC MATERIALS, SUBSTANCES OR WASTE AT, ON, UNDER, OR ADJACENT TO THE PROPERTY
(SUBSECTIONS IX AND X HEREIN COLLECTIVELY REFERRED TO AS, “ENVIRONMENTAL
MATTERS”); (XI) THE CONTENT, COMPLETENESS OR ACCURACY OF ANY PROPERTY
INFORMATION, THE SURVEY OR THE TITLE REPORT; (XII) THE CONFORMITY OF THE
IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS FOR THE PROPERTY INCLUDING ANY PLANS
AND SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE PROVIDED TO PURCHASER; (XIII)
THE CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR
BUILDING REQUIREMENTS; (XIV) DEFICIENCY OF ANY UNDERSHORING, (XV) DEFICIENCY OF
ANY DRAINAGE; (XVI) THE FACT THAT ALL OR A PORTION OF THE PROPERTY MAY BE
LOCATED ON OR NEAR AN EARTHQUAKE FAULT LINE; (XVII) THE EXISTENCE OF VESTED LAND
USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY; OR (XVIII) ANY
OTHER MATTER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN GIVEN
THE OPPORTUNITY TO INSPECT THE PROPERTY AND REVIEW INFORMATION AND DOCUMENTATION
AFFECTING THE PROPERTY, PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE PROPERTY AND REVIEW OF SUCH INFORMATION AND DOCUMENTATION, AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER, EXCEPT AS EXPRESSLY SET FORTH
IN THE EXPRESS REPRESENTATIONS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
ANY INFORMATION MADE AVAILABLE TO PURCHASER OR PROVIDED OR TO BE PROVIDED BY OR
ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY
OR COMPLETENESS OF SUCH INFORMATION, EXCEPT AS EXPRESSLY SET FORTH IN THE
EXPRESS REPRESENTATIONS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
PURCHASER SHALL FURTHER BE DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT
(A) SELLER HAS FULLY COMPLIED WITH ALL DISCLOSURE REQUIREMENTS UNDER LOCAL,
STATE AND FEDERAL LAWS, (COLLECTIVELY, THE “DISCLOSURE LAWS”), AND
(B) PURCHASER’S RIGHTS AND REMEDIES WITH RESPECT TO THE PROPERTY SHALL BE
LIMITED TO THE RIGHTS AND REMEDIES (INCLUDING ALL CONDITIONS AND LIMITATIONS
PLACED THEREON) EXPRESSLY SET FORTH IN THIS AGREEMENT, AND PURCHASER HEREBY
WAIVES ALL RIGHTS AND REMEDIES THAT MIGHT OTHERWISE BE AVAILABLE TO PURCHASER
UNDER THE DISCLOSURE LAWS. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT
PURCHASER SHALL NOT BE ENTITLED TO RELY ON ANY REPORTS OR OTHER PROPERTY
INFORMATION SUPPLIED BY SELLER TO PURCHASER, EXCEPT AS SET FORTH IN THE EXPRESS
REPRESENTATIONS PURCHASER AGREES TO FULLY AND IRREVOCABLY RELEASE SELLER FROM
ANY AND ALL CLAIMS THAT PURCHASER MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLER FOR ANY COSTS, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE
OF ACTION ARISING FROM SUCH INFORMATION OR DOCUMENTATION, EXCEPT

 

8



--------------------------------------------------------------------------------

TO THE EXTENT ARISING OUT OF A BREACH BY SELLER OF A REPRESENTATION OR WARRANTY
(SUBJECT TO THE LIMITATIONS OF TIME AND MONEY SET FORTH IN SECTIONS 5.4 AND 10.2
HEREIN) MADE IN THE EXPRESS REPRESENTATIONS. SELLER IS NOT LIABLE OR BOUND IN
ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON TO THE EXTENT NOT
EXPRESSLY SET FORTH IN THE EXPRESS REPRESENTATIONS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF
THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS
WITH ALL FAULTS AND DEFECTS, AND THAT SELLER HAS NO OBLIGATIONS TO MAKE REPAIRS,
REPLACEMENTS OR IMPROVEMENTS EXCEPT AS MAY OTHERWISE BE EXPRESSLY STATED HEREIN.
PURCHASER REPRESENTS, WARRANTS, AND COVENANTS TO SELLER, WHICH REPRESENTATION,
WARRANTY, AND COVENANT TO SELLER SHALL SURVIVE THE CLOSING AND NOT BE MERGED
WITH THE DEED, THAT, EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS, PURCHASER IS
RELYING SOLELY UPON PURCHASER’S OWN INVESTIGATION OF THE PROPERTY.

4.3.4 Waiver. Without in any way limiting any provision of this Section 4.3,
Purchaser specifically acknowledges and agrees that, except with respect to the
Express Representations and the obligations of Seller set forth in Section 5.1
of this Agreement, Purchaser hereby waives, releases and discharges any claim,
known or unknown, it has, might have had, or may have against Seller with
respect to (a) the Disclaimed Matters, (b) subject to Article 9 of this
Agreement, the condition of the Property as of the Closing Date, (c) the past,
present or future condition or compliance of the Property with regard to any
federal, state or local law, statute, ordinance, rule, regulation, order or
determination of any governmental authority or agency affecting the Property,
including without limitation those pertaining to Environmental Matters, or
(d) any other state of facts that exists with respect to the Property or any of
the Property information supplied by Seller.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.1 Seller’s Representations and Warranties. As a material inducement for
Purchaser to enter into this Agreement, each of the Sellers represents to
Purchaser, as of the Effective Date, as follows:

5.1.1 Organization. Each Seller is duly formed and validly existing under the
laws of the jurisdiction of its organization and is qualified to transact
business in the jurisdiction where each of the Premises is located.

5.1.2 Authority/Consent. Each Seller possesses all requisite power and
authority, and has taken all actions required by its organizational documents
and applicable law, has obtained all necessary consents, to execute and deliver
this Agreement and will, by Closing, have taken all actions required by its
organizational documents and applicable law to consummate the transactions
contemplated by this Agreement. The board of directors of the

 

9



--------------------------------------------------------------------------------

Parent (the “Parent Board”), at a duly held meeting, has, by unanimous vote of
all of the Parent Board members voting, (i) duly and validly authorized the
execution and delivery of this Agreement and declared advisable the transactions
contemplated by this Agreement, (ii) directed that the transactions contemplated
by this Agreement be submitted for consideration at a meeting of the holders of
shares of common stock of the Parent, $.01 par value per share (the “Parent
Common Stock”), for the purpose of seeking the affirmative vote of the holders
of shares of the Parent Common Stock entitled to cast a majority of all the
votes entitled to be cast on the matter (the “Parent Stockholder Approval”),
including any postponement or adjournment thereof (the “Parent Stockholder
Meeting”), and (iii) resolved to recommend that the stockholders vote in favor
of the approval of the transactions contemplated by this Agreement (the
“Seller’s Recommendation”) and to include such recommendation in the Proxy
Statement. As used herein, a “Proxy Statement” is a proxy statement in
preliminary and definitive form relating to the Parent Stockholder Meeting
(together with any amendments or supplements thereto). This Agreement and the
Seller’s Closing Documents (hereinafter defined) are, or will be when executed
and delivered by Seller, legally binding on, and enforceable against, Seller, in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, receivership and other
similar laws affecting the rights and remedies of creditors generally and by
general principles of equity. Seller owns fee simple title to the Property
subject to all matters of record and no third party has any right to purchase
all or any part of the Property.

5.1.3 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller.

5.1.4 No Conflicts. Assuming receipt of the Parent Stockholder Approval (as
defined hereunder), the execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller is
subject, or (ii) conflict with, result in a breach of, or constitute a default
under the organizational documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller is bound.

5.1.5 Foreign Person. Seller is not a “foreign Person,” “foreign trust” or
“foreign corporation” (as those terms are defined in the Internal Revenue Code
of 1986, as amended, and related Income Tax Regulations).

5.1.6 OFAC. Neither Seller nor, to Seller’s knowledge, any of its equity owners
nor any of their respective employees, officers or directors, is a Person or
entity with whom U.S. Persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control of the Department of
the Treasury (“OFAC”), (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any similar statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.

 

10



--------------------------------------------------------------------------------

5.1.7 Leases. Seller has delivered to Purchaser a correct and complete copy of
each Lease and all amendments thereto, and except for the Leases, there are no
other leases or occupancy agreements applicable to the Property which will be
binding on Purchaser after the Closing. The Leases do not grant the tenants a
right to purchase all or any part of the Property. Between the date hereof and
the earlier of the Closing Date or the termination of this Agreement, Seller
shall not amend, modify or terminate the Leases, or enter into new leases, of
spaces at the Property, other than in accordance with Section 6.1.1 below. As of
the date hereof, Seller is the holder of all of the landlord’s right, title and
interest in, to and under the Leases. The Leases are in full force and effect.
Seller, to its knowledge, has not received, nor is Seller aware of, any claim
from any tenant under the Leases alleging any type of default by the landlord
under the Leases that has not been cured or demanding any work that has not been
performed or payment from landlord that has not been made. The $2,324,484 Letter
of Credit under the Samsonite Premises Lease (the “Samsonite LOC”) is in full
force and effect and has not been drawn upon.

5.1.8 Intentionally deleted.

5.1.9 Service Contracts. All Contracts (other than management agreements and
leasing commission agreements) affecting the Property between Seller (or any
managing agent on behalf of Seller) and third parties relating to the
maintenance and operation of the Property, including without limitation any
agreements providing for utility services, are accurately set forth on Schedule
1.6 hereto. To Seller’s knowledge, the documents constituting the Contracts that
are delivered to or made available to Purchaser are true, correct and complete
copies of all of the Contracts affecting the Property. Seller has not given or
received any written notice of any breach or default under the Contracts which
remains uncured.

5.1.10 Litigation. Seller has not been served with or received written notice of
any suit, action, arbitration, or legal or other proceeding or governmental
investigation which (i) if determined adversely to Seller, materially and
adversely affects the use or value of the Property owned by such Seller, or
(ii) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (iii) involves condemnation or eminent domain proceedings
involving the Property owned by Seller or any portion thereof. Seller hereby
discloses the existence of the suit initiated by Seller relative to alleged
manufacturing defects of windows, which is more fully set forth on Schedule
5.1.10 attached hereto (the “Heritage IV Litigation”). The Seller hereby agrees
to reimburse Purchaser for one hundred percent (100%) of the cost (including
labor, materials and all other reasonable related costs) to replace up to two
hundred five (205) window glass units at the Heritage IV Premises within thirty
(30) days after written request by Purchaser with accompanying invoices (the
“Window Replacement Reimbursement”). The Window Replacement Reimbursement
Obligation shall expressly survive Closing for a period of three (3) years and
the Contract Liabilities Floor (as hereinafter defined) shall expressly not
apply. The parties agree and acknowledge that Seller shall have no obligation to
settle or cause the Heritage IV Litigation to be dismissed, that the Heritage IV
Litigation shall survive Closing and that Seller shall remain expressly
responsible for any and all costs, expenses, liabilities and obligations
thereunder. In addition, Seller shall retain the right to recover any proceeds
from any settlement or judgment relating to the Heritage IV Litigation, which
right shall expressly survive Closing.

 

11



--------------------------------------------------------------------------------

5.1.11 Violations. To Seller’s knowledge, and except as set forth on Exhibit N
attached hereto and made a part hereof, Seller has not received any written
notice from a governmental authority of any (i) pending or threatened
condemnation proceedings affecting the Property, or any part thereof; (ii) any
violations of applicable zoning laws with respect to the Property which have not
heretofore been cured; or (iii) any violations of any other laws, rules or
regulations (including any environmental law) relating to the use or operation
of the Property which have not been heretofore been cured.

5.1.12 Condemnation/Zoning. Seller has received no written notice from any
governmental authority of any pending or contemplated condemnation or change of
zoning affecting the Property. Seller has not applied for a rezoning of the
Property or any change in the entitlements which apply to the Property during
the last five (5) years).

5.1.13 Leasing Commissions. There are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property owned
by such Seller or any portion or portions thereof other than as disclosed in
Schedule 5.1.13 attached hereto (the “Commission Agreements”), and all leasing
commissions and brokerage fees accrued or due and payable under the Commission
Agreements with respect to such Property as of the date hereof and at the
Closing have been or shall be paid in full or shall be credited to Purchaser.

5.1.14 Environmental Condition. As of the date hereof and as may be disclosed in
the environmental reports and or/other items identified on Exhibit L attached
hereto, Seller has received no notices from any governmental authority of any
Hazardous Conditions relating to the Property and Seller has not caused any
Hazardous Conditions created on the Property. As used herein, the term
“Hazardous Conditions” refers to the presence on, in or about the Property
(including ground water) of Hazardous Materials, the concentration, condition,
quantity, location or other characteristic of which fails to comply with the
standards applicable, relevant, or appropriate under applicable environmental
laws. In turn, the term “Hazardous Materials” shall mean any chemical,
substance, waste, material, equipment, or fixture defined as hazardous, toxic, a
pollutant, a contaminant, or otherwise regulated under any environmental law,
including but not limited to, a petroleum and petroleum products, waste oil,
halogenated and non-halogenated solvents, PCB’s and asbestos.

5.1.15 Management Agreement. Except for those certain management agreements more
particularly described on Exhibit K attached hereto and made a part hereof (each
and any one or more, a “Management Agreement” or the “Management Agreements”),
there is no other agreement currently in effect relating to the management of
the Property owned by Seller by any third-party management company.

5.1.16 Taxes and Assessments. Except as may be set forth on Exhibit M attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property owned by such Seller.

5.1.17 Further Encumbrances. Except as otherwise expressly provided herein,
Seller shall not further encumber the Property or any of the improvements or
personal property located thereon. Between the date of this Agreement and the
earlier of the Closing Date or the termination of this Agreement, Seller shall
not voluntarily create any exception to title to its Property other than in
accordance with Section 6.1.1 below.

 

12



--------------------------------------------------------------------------------

5.1.18 Development, Cost-Sharing, Recapture and Entitlement Agreements. To
Seller’s knowledge, there exist no non-recorded development, cost-sharing,
recapture, entitlement or like-kind agreements burdening either Seller or
Seller’s Property that will survive the Closing of the transactions described by
this Agreement.

5.1.19 Proxy Statement/Exchange Act. The execution and delivery of this
Agreement by the Seller does not, and the performance of this Agreement by the
Seller will not, require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, except (i) the
filing with the United States Securities and Exchange Commission (the “SEC”) of
(A) a Proxy Statement and (B) such reports under, and other compliance with, the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”) and the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”) as may be required in connection with this Agreement and the transactions
contemplated by this Agreement. For the purposes of this Agreement,
“Governmental Authority” shall mean any United States (federal, state or local)
or foreign government, arbitration panel, or any governmental or
quasi-governmental, regulatory, judicial or administrative authority, board,
bureau, agency, commission (including the IRS and any other U.S. federal
authority, board, bureau, agency, commission or other body and any state, local
and/or foreign Tax authority, board, bureau, agency, commission or other body)
or self-regulatory organization.

5.1.20 Opinion of Financial Advisor. A committee of the Parent Board made up of
the independent directors of the Parent Board has received the oral opinion of
SunTrust Robinson Humphrey, Inc., to be confirmed in writing, to the effect
that, as of the date of such opinion and subject to the assumptions,
qualifications, limitations and other matters set forth in such written opinion,
the aggregate Purchase Price to be received by the Seller for the Property
pursuant to this Agreement, is fair, from a financial point of view, to the
Seller, taken as a whole, and as of the date of this Agreement, such opinion has
not been revoked or modified. The Seller shall make available to the Purchaser,
solely for informational purposes, a complete and correct copy of such written
opinion promptly after receipt thereof by the Special Committee of the Parent
Board.

5.1.21 Vote Required. The affirmative vote of the holders of shares of Parent
Common Stock entitled to cast a majority of all the votes entitled to be cast on
the matter (the “Parent Stockholder Approval”) is the only vote of the holders
of any class or series of shares of stock of the Seller necessary to approve the
transactions contemplated by this Agreement. Seller’s stockholders objecting to
the transactions contemplated by this Agreement are, or may be, entitled to
receive payment for the fair value of the Parent Common Stock.

5.1.22 Existing Loans. Seller has provided to Purchaser a true, correct and
complete copy of all loan documents related to the Existing Loans. Each of the
Existing Loans is in good standing and without any uncured default by Seller and
the Seller is current on all payments under the Existing Loans.

 

13



--------------------------------------------------------------------------------

5.1.23 Warranties. To Seller’s knowledge, all material warranties (e.g. roof,
HVAC) for the Property are accurately set forth on Schedule 5.1.23 attached
hereto.

5.2 Purchaser’s Representations and Warranties. As a material inducement for
Seller to enter into this Agreement, Purchaser represents to Seller, as of the
Effective Date, as follows:

5.2.1 Organization. Purchaser is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its organization and, as of the
Closing Date, will be qualified to transact business in the jurisdiction where
the Property is located.

5.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will, by Closing, have taken all actions required by its
organizational documents and applicable law to consummate the transactions
contemplated in this Agreement.

5.2.3 OFAC. Neither Purchaser nor any of its equity owners, nor to Purchaser’s
knowledge any of their respective employees, officers or directors, is a Person
or entity with whom U.S. Persons or entities are restricted from doing business
under regulations of OFAC (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any similar statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other similar governmental action.

5.2.4 No Conflicts. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not: (i) violate any judgment, order, injunction, or decree to which Purchaser
is subject, or (ii) conflict with, result in a breach of, or constitute a
default under the organizational documents of Purchaser or any lease, mortgage,
loan agreement, covenant, or other agreement or instrument to which Purchaser is
a party or by which Purchaser is bound.

5.2.5 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Purchaser’s
knowledge, has been threatened in writing, against Purchaser.

5.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge (and not constructive or imputed
knowledge of), of Scott Hall by reasonable inquiry of Jim Wells, and without
further independent investigation or inquiry, the Person within Seller’s or its
Affiliates employ that is most knowledgeable of matters regarding the Property.
For purposes of this Agreement, the phrase “to Purchaser’s actual knowledge” or
words of similar meaning or import shall mean the actual knowledge (and not
constructive or imputed knowledge) of Louis Sohn, the Person within Purchaser’s
or its Affiliates employ that is most responsible for supervising Purchaser’s
acquisition of the Property. There shall be no personal liability on the part of
Louis Sohn arising out of any representations or warranties made herein or
otherwise.

 

14



--------------------------------------------------------------------------------

5.4 Survival. All of the representations and warranties set forth in this
Article 5 shall survive the Closing for a period of twelve (12) months
(“Survival Period”), subject to the provisions of Article 10 of this Agreement.
After the Closing, Purchaser shall provide Seller with written notice (a “Notice
of Breach”) of any alleged breach or failure of any representation or warranty
made by Seller and specifying the nature thereof within ten (10) Business Days
after Purchaser’s actual knowledge of such alleged breach or failure. Purchaser
shall commence any action, suit, or proceeding with respect to any breach or
failure that is the subject of the Notice of Breach, if at all, on or before the
date that is forty-five (45) days after the expiration of the Survival Period
(the “Suit Deadline”). Seller acknowledges and agrees that the resolution of
such action, suit, or proceeding may not occur until after the expiration of the
Survival Period and the Survival Period shall be deemed to be tolled with
respect to (and only with respect to) any alleged breach or failure of a
representation or warranty of which Seller receives a Notice of Breach before
the expiration of the Survival Period, provided Purchaser files an action, suit
or proceeding with respect thereto prior to the Suit Deadline. During the
Survival Period, all representations and warranties of the Seller that survive
the Closing set forth in this Agreement shall be guaranteed by CNL Holdings,
LLC, a Florida limited liability company (the “Guarantor”) in an amount up to
THREE MILLION AND 00/100 DOLLARS ($3,000,000.00). Guarantor shall also guaranty
the payment of the Window Replacement Reimbursement for a period of three
(3) years after Closing. Seller or Guarantor has provided evidence of the
Guarantor’s financial ability to meet the obligations hereunder to Purchaser.
Notwithstanding anything to the contrary contained herein, Purchaser agrees and
acknowledges that: (a) Seller shall have no liability, obligation or
responsibility, and shall not be in default under this Agreement, with respect
to any representation or warranty which was true and accurate when made by
Seller upon the execution and delivery of this Agreement and which subsequently
becomes untrue or inaccurate for any reason which is not a breach or default by
Seller of the covenants made by or obligations of Seller in this Agreement
(e.g., an untruth or inaccuracy due to the passage of time, litigation initiated
against Seller by a third party, events occurring or knowledge acquired by
Seller after the Effective Date, etc.); (b) Seller shall not be liable to
Purchaser for a breach of any of the representations and warranties set forth in
this Agreement if, and to the extent that, Purchaser has actual knowledge of
such breach prior to Closing); (c) Purchaser’s sole remedy for any breach of
which it has actual knowledge (or is deemed to have actual knowledge) prior to
Closing shall be to deliver to Seller a written notice of any alleged breach or
failure of any representation or warranty made by Seller and specifying the
nature thereof (a “Notice of Breach”) prior to Closing and, should Seller fail
to cure such breach within the time period set forth in Section 11.1.3.1 hereof,
terminate this Agreement in accordance with Section 11.1.3.1 hereof, failing
which, Purchaser shall be deemed to have waived any breach of Seller’s
representations and warranties of which Purchaser has actual knowledge (or
deemed actual knowledge as set forth above) of prior to Closing; and
(d) Purchaser shall have no right to terminate this Agreement by reason of any
untruth or inaccuracy in Seller’s representations and warranties which is caused
by an action which Seller is authorized or permitted to take under this
Agreement (subject to the terms hereof). The provisions of this Section 5.4
shall survive the Closing or termination of this Agreement for any cause.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS OF SELLER PRIOR TO CLOSING

6.1 Operation of Property. From the Effective Date until the Closing, Seller
shall operate the Property in accordance with the terms of this Section 6.1.

6.1.1 From the Effective Date until the Closing, Seller shall continue to
operate, maintain and repair the Property in the ordinary course of business,
but shall not take any of the following actions without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned prior to the expiration of the Inspection Period and thereafter,
in Purchaser’s sole and absolute discretion, and which consent shall be deemed
granted in the event that Purchaser fails to respond to a written request for
its consent within ten (10) Business Days: (a) make or permit to be made any
material alterations to or upon the Property (provided, however, Purchaser’s
consent shall not be required for repairs or other work of an emergency nature,
as required by law, or under any Lease, provided that Seller shall notify
Purchaser of such work as soon as practicable), (b) enter into any contracts for
the provision of services and/or supplies to the Property which are not
terminable without premium or penalty by Purchaser upon no more than thirty
(30) days’ prior written notice, or amend or modify any of the Contracts in any
material respect, unless such Contract, as amended, may be terminated without
premium or penalty by Purchaser upon no more than thirty (30) days’ prior
written notice, (c) enter into any leases, licenses, or other occupancy
agreements with respect to the Property or any part thereof, or extend (except
pursuant to a provision of the existing Lease or License), terminate or cancel
(except in the event of a tenant default), or otherwise amend (except pursuant
to a provision of the existing Lease or License that specifically contemplates
or requires such amendment) any of the Leases or Licenses, (d) remove or permit
the removal from the Property of any fixtures, mechanical equipment, or any
other item included in the Property except when replaced with items of equal or
greater quality and value by Seller prior to Closing, and except for the use and
consumption at the Property of inventory, office and other supplies and spare
parts, and the replacement of worn out, obsolete and defective tools, equipment
and appliances, in each case in the ordinary course of business, or (e) grant
any easements or title encumbrances that will affect the Property or any portion
thereof after the Closing Date.

6.1.2 Seller agrees that from the date of this Agreement to the Closing Date,
Seller shall: (i) at its expense, maintain its usual maintenance program for the
Property, reasonable wear and tear and damage by fire or other casualty
excepted, it being understood, however, that the Property is being sold in an
“AS-IS” condition as provided in Article 4 hereof; (ii) continue to perform in
all material respects its obligations as landlord under the Leases; (iii) not
further mortgage any part of the Property; (iv) not make any commitment or incur
any liability to any labor union, through negotiations or otherwise with respect
to the Property; and (v) cause to be maintained in full force and effect an
all-risk casualty insurance policy for the Property and all improvements
thereon, in substantially the same form as currently maintained.

6.1.3 Purchaser may deliver a written notice to Seller setting forth which, if
any, of the Contracts Purchaser has elected to have Seller terminate. Seller
will deliver notices of termination at Closing terminating those Contracts that
Seller is timely notified hereunder to terminate by Purchaser, provided that
(i) such Contracts are terminable in accordance with their terms and (ii) Seller
shall be responsible for, and shall indemnify Purchaser for, any termination
penalties or fees. At Closing, Seller shall assign to Purchaser, to the extent
assignable, and Purchaser shall assume, the Contracts pursuant to the Assignment
and Assumption Agreement (as defined in Section 8.2.1.4).

 

16



--------------------------------------------------------------------------------

6.2 Notices. Promptly after receipt, Seller shall provide Purchaser with true
and complete copies of any written notices that Seller receives from any
governmental authority with respect to (i) any special assessments or proposed
increases in the valuation of the Property; (ii) any condemnation or eminent
domain proceedings affecting the Property or any portion thereof; or (iii) any
material violation of any environmental law or any zoning, health, fire, safety
or other law, regulation or code applicable to the Property. In addition, Seller
shall deliver or cause to be delivered to Purchaser, promptly upon the giving or
receipt thereof by Seller, true and complete copies of any written notices of
default or potential default or other material issue given or received by Seller
under any of the Leases or Licenses or any of the Contracts.

6.3 Litigation. Seller will advise Purchaser promptly of any suit, action,
arbitration, or legal or other proceeding or governmental investigation which is
instituted after the Effective Date and which concerns or affects Seller or the
Property, other than any such matters (such as slip and fall and similar claims)
that are covered by Seller’s insurance. For the sake of clarity, the parties
acknowledge and agree that Purchaser has been apprised of the Heritage IV
Litigation and is fully aware of the status thereof and that same will continue
after Closing.

6.4 Tenant Estoppels/Guarantor Certificate. Seller shall request from Samsonite,
Mercedes-Benz and Dyncorp. (“Tenants”) estoppel certificates in substantially
the form as required pursuant to the Lease, or if such form is not required,
Seller shall make commercially reasonable efforts to obtain, estoppel
certificates in substantially the form of Exhibit C attached hereto (the “Tenant
Estoppel Certificates”). The Tenant Estoppel Certificates shall have been
delivered to Purchaser in a form reasonably acceptable to Purchaser or include
the contents required by each applicable Tenant’s Lease. Purchaser shall make
commercially reasonable efforts to obtain the following information in each of
the Tenant Estoppel Certificates: (a) dated not more than thirty (30) days prior
to the Closing Date (except if the Closing Date is extended by Seller, and then
Seller shall not be required to make commercially reasonable efforts to obtain
any updates thereof), (b) executed by each such Tenant and naming Purchaser (or
its designee and any lender of which Purchaser provides written notice to Seller
pursuant to the notice provision hereof as addressees), (c) verifying the basic
facts of the applicable Lease (term, rental, expiration date, options, if any
exist), (d) confirming that there are no defaults by the landlord under the
applicable Lease and that no impounds are paid pursuant to such Lease (or
specifying the amount(s) thereof), and (e) if any Lease has been extended,
modified, supplemented or amended in any way between the Effective Date of this
Agreement and the Closing, delivery to Purchaser of a reaffirmation of guaranty
and estoppel certificate executed by any Guarantor, if any (the “Guarantor
Certificate(s)”), which Guarantor Certificate(s) shall reaffirm that the
obligations of the Guarantor(s), if any, under its guaranty of a Lease continue
in full force and effect notwithstanding such extension, modification,
supplement or amendment, which Guarantor Certificate(s) shall be dated no
earlier than thirty (30) days prior to the Closing Date. The delivery of the
Tenant Estoppel Certificates from the Tenants and the Guarantor Certificate(s)
from the Guarantor(s) (if applicable) shall be a condition of Closing but the
failure or inability of Seller to obtain and deliver the Tenant Estoppel
Certificates and/or Guarantor Certificate(s) shall not constitute a default by
Seller under this Agreement.

 

17



--------------------------------------------------------------------------------

6.5 SNDA’s. Seller shall use commercially reasonable efforts (at no cost to
Seller other than amounts for incidental expenses) to obtain and deliver to
Purchaser prior to Closing a written Subordination, Non-Disturbance and
Attornment Agreement (the “SNDA”) in substantially the form as required pursuant
to the Loan, or if such form is not required, in substantially the form attached
as Exhibit C-2 or in the form attached to each Tenant’s Lease which form
Purchaser agrees to accept signed by each such Tenant. The delivery of said SNDA
from the Tenants shall be a condition of closing but the failure or inability of
Seller to obtain and deliver any SNDA shall not be a default of Seller
hereunder.

6.6 Preparation of Proxy Statement; Parent Stockholder Meeting.

6.6.1 As promptly as reasonably practicable following the date of this
Agreement, Parent shall prepare and cause to be filed with the SEC the Proxy
Statement in preliminary form. The Purchaser shall furnish all information
concerning itself to Parent, as necessary for the Proxy Statement or in response
to any SEC comment or request, and provide such other assistance as may be
reasonably requested in connection with the preparation, filing and distribution
of the Proxy Statement. The Proxy Statement shall include all information
reasonably requested by such other party to be included therein. The Parent
shall promptly notify the Purchaser upon the receipt of any comments from the
SEC or any request from the SEC for amendments or supplements to the Proxy
Statement, and shall, as promptly as practicable after receipt thereof, provide
Purchaser with copies of all correspondence between it and its Representatives,
on the one hand, and the SEC, on the other hand, and all written comments with
respect to the Proxy Statement or the received from the SEC and advise Purchaser
party of any oral comments with respect to the Proxy Statement received from the
SEC. The Parent shall use its reasonable best efforts to respond as promptly as
practicable to any comments from the SEC with respect to the Proxy Statement.

6.6.2 If, at any time prior to the receipt of the Parent Stockholder Approval,
any information relating to the Parent or Purchaser, or any of their respective
Affiliates, should be discovered by the Parent or Purchaser which, in the
reasonable judgment of the discovering party, should be set forth in an
amendment of, or a supplement to, the Proxy Statement, so that any of such
documents would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the party which
discovers such information shall promptly notify the other parties hereto, and
the Parent and Purchaser shall cooperate in the prompt filing with the SEC of
any necessary amendment of, or supplement to, the Proxy Statement and, to the
extent required by law, in disseminating the information contained in such
amendment or supplement to stockholders of the Parent. Nothing in this
Section 6.6.2 shall limit the obligations of any party under Section 6.6.1. For
purposes of this Section 6.6.2, any information concerning or related to the
Parent, the Seller, their Affiliates or the Parent Stockholder Meeting will be
deemed to have been provided by the Parent, and any information concerning or
related to Purchaser or its Affiliates will be deemed to have been provided by
Purchaser.

6.6.3 As promptly as practicable following the date of this Agreement, the
Parent shall, in accordance with applicable law and the Parent’s organization
documents, establish a record date for, duly call, give notice of, convene and
hold the Parent Stockholder Meeting. The Parent shall use its reasonable best
efforts to cause the Proxy Statement to be

 

18



--------------------------------------------------------------------------------

mailed to the stockholders of the Parent entitled to vote at the Parent
Stockholder Meeting and to hold the Parent Stockholder Meeting as soon as
practicable. The Parent shall, through the Parent Board, recommend to its
stockholders that they give the Parent Stockholder Approval, include such
recommendation in the Proxy Statement and solicit and use its reasonable best
efforts to obtain the Parent Stockholder Approval, except to the extent that the
Parent Board shall have made an Adverse Recommendation Change, as defined
hereunder and as permitted by Section 6.7. Notwithstanding the foregoing
provisions of this Section 6.6.3, if, on a date for which the Parent Stockholder
Meeting is scheduled, the Parent has not received proxies representing a
sufficient number of shares of Parent Common Stock to obtain the Parent
Stockholder Approval, whether or not a quorum is present, the Parent shall have
the right to make one or more successive postponements or adjournments of the
Parent Stockholder Meeting; provided that the Parent Stockholder Meeting is not
postponed or adjourned to a date that is more than (i) thirty (30) days after
the date for which the Parent Stockholder Meeting was originally scheduled
(excluding any adjournments or postponements required by applicable law) or
(ii) one hundred twenty (120) days after the record date for the Parent
Stockholder Meeting.

6.7 Acquisition Proposals.

6.7.1 Subject to the other provisions of this Section 6.7, prior to the earlier
of the termination of this Agreement or the Closing Date, the Seller and Parent
agree that they shall not, and shall cause each of the other Parent’s or
Seller’s entities not to, and shall not authorize and shall use its reasonable
best efforts to cause its and their Representatives not to, directly or
indirectly through another Person, (i) solicit, initiate, knowingly encourage or
knowingly facilitate any inquiry, discussion, offer or request that constitutes,
or that is reasonably likely to lead to, an Acquisition Proposal (as defined
herein), (ii) engage in any discussions or negotiations regarding, or furnish to
any third party any non-public information in connection with any third party in
furtherance of any Acquisition Proposal, (iii) approve or recommend an
Acquisition Proposal, (iv) approve, adopt, declare advisable or recommend, or
enter into any letter of intent, memorandum of understanding, agreement in
principle, acquisition agreement, merger agreement, share purchase agreement,
asset purchase agreement, share exchange agreement, option agreement or other
similar definitive agreement (other than a Qualifying Confidentiality Agreement
(as hereinafter defined) entered into in accordance with this Section 6.7)
providing for or relating to an Acquisition Proposal (an “Alternative
Acquisition Agreement”), (v) withdraw, change, amend, modify or qualify, or
otherwise propose publicly to withdraw, change, amend, modify or qualify, in a
manner adverse to the Purchaser, the Seller’s Recommendation, (vi) fail to
include the Seller’s Recommendation in the Proxy Statement or any Schedule
14D-9, as applicable or (vii) resolve, agree to or propose to do any of the
foregoing (any act described in clauses (iii), (iv), (v) and (vi) above, an
“Adverse Recommendation Change”). For the purposes of this Agreement, a
“Qualifying Confidentiality Agreement” means a confidentiality agreement that
contains provisions as to the treatment of confidential information that are no
less favorable in any material respect to the Seller and other Seller entities
than those contained in that certain confidentiality agreement between the
Parent and the Purchaser, or an Affiliate thereof (the “Confidentiality
Agreement”); provided, however, that such confidentiality agreement shall
expressly permit any Seller entity’s compliance with any provision of this
Agreement.

 

19



--------------------------------------------------------------------------------

6.7.2 Notwithstanding anything to the contrary in this Section 6.7, at any time
prior to obtaining the Parent Stockholder Approval, the Parent may, directly or
indirectly through any Representative, in response to an unsolicited bona fide
written Acquisition Proposal by a third party made after the date of this
Agreement (i) furnish non-public information to such third party (and such third
party’s Representatives) making an Acquisition Proposal (provided, however, that
(A) prior to so furnishing such information, the Parent receives from the third
party an executed Qualifying Confidentiality Agreement, and (B) any non-public
information concerning the Seller’s entities that is provided to such third
party or its Representatives shall, to the extent not previously provided to
Purchaser, be provided to Purchaser prior to or substantially at the same time
that such information is provided to such third party), and (ii) engage in
discussions or negotiations with such third party (and such third party’s
Representatives) with respect to the Acquisition Proposal if, in the case of
each of clauses (i) and (ii), the Parent Board determines, after consultation
with outside legal counsel and financial advisors, that such Acquisition
Proposal constitutes, or is reasonably likely to result in, a Superior Proposal
(as hereinafter defined). Notwithstanding anything to the contrary in this
Agreement, the Parent and its Representatives may contact any third party
submitting a written Acquisition Proposal after the date of this Agreement to
clarify the terms of such Acquisition Proposal for the purpose of the Parent
Board informing itself about such Acquisition Proposal.

6.7.3 The Parent shall promptly notify Purchaser (but in no event later than
forty-eight (48) hours after receipt) of any Acquisition Proposal from any third
party, or any written request for nonpublic information relating to the Parent,
Seller or any Seller subsidiary by any Person that informs the Parent that it is
considering making an Acquisition Proposal, or any written inquiry from any
Person seeking to have discussions or negotiations with the Parent relating to a
possible Acquisition Proposal. Such notice shall be made orally and confirmed in
writing, and shall indicate the identity of the third party making the
Acquisition Proposal, inquiry or request, and the material terms and conditions
of any Acquisition Proposal, inquiry or request (including a copy thereof). The
Parent shall also promptly, and in any event within forty-eight (48) hours,
notify Purchaser orally and in writing, if either the Parent or any Seller
enters into discussions or negotiations concerning any Acquisition Proposal or
provides nonpublic information or data to any Person in accordance with
Section 6.7.2 and shall keep Purchaser informed in all material respects of the
status and terms of any such Acquisition Proposal, offers, discussions or
negotiations on a current basis, including by providing a copy of all material
documentation or written correspondence relating thereto.

6.7.4 (i) Notwithstanding the limitations set forth in Section 6.7.1 upon the
receipt of an Acquisition Proposal, at any time prior to obtaining the Parent
Stockholder Approval, the Parent Board shall be permitted to effect an Adverse
Recommendation Change, if and only if, the Parent Board (i) has received an
unsolicited Acquisition Proposal (that did not result from a breach of this
Section 6.7.4(i) that (A) is bona fide and (B) after consultation with outside
legal counsel and financial advisors, constitutes a Superior Proposal, and such
Acquisition Proposal is not withdrawn, (ii) determines, after consultation with
outside legal counsel, that failure to take such action would be inconsistent
with the directors’ duties under applicable law, (iii) has provided a written
notice (a “Notice of Adverse Recommendation Change”) to Purchaser that the
Parent intends to take such action, specifying the reasons therefor and, in the
case of an Adverse Recommendation Change pursuant to this Section 6.7.4(i),
describing the material terms and conditions of, and attaching a complete copy
of, the

 

20



--------------------------------------------------------------------------------

Superior Proposal that is the basis of such action, (iv) shall have allowed
three (3) Business Days (the “Notice Period”) to elapse following a Notice of
Adverse Recommendation Change, (v) during such Notice Period, has considered
and, at the reasonable request of Purchaser, engaged in discussions with
Purchaser regarding, any adjustment or modification of the terms of this
Agreement proposed by Purchaser, and (vi) following such Notice Period, again
determines in good faith (after consultation with outside legal counsel and
financial advisors, and taking into account any adjustment or modification of
the terms of this Agreement proposed by Purchaser) that such Acquisition
Proposal constitutes a Superior Proposal; provided, however, that (x) if, during
such Notice Period, any material revisions are made to the Superior Proposal,
the Parent Board shall give a new written notice to Purchaser and shall comply
with the requirements of this Section 6.7.4(i) with respect to such new written
notice (provided that the Notice Period following any such new written notice
shall be two (2) Business Days) and (y) if following such Notice Period, the
Parent Board does not determine that such Acquisition Proposal constitutes a
Superior Proposal but the Parent Board thereafter determines to make an Adverse
Recommendation Change pursuant to this Section 6.7 with respect to a separate
Acquisition Proposal, the foregoing procedures referred to in this
Section 6.7.4(i) shall apply anew and shall also apply to any subsequent
amendment or change with respect thereto. Notwithstanding the limitations set
forth in this Section 6.7.4, if the Parent Board has concluded after
consultation with the Seller’s outside legal and financial advisors that an
Acquisition Proposal constitutes a Superior Proposal, then the Parent Board may,
prior to the Parent Stockholder Approval being obtained, cause the Seller to,
after complying with this Section 6.7.4(i), enter into a binding written
agreement with respect to such Superior Proposal and terminate this Agreement in
accordance with Section 11.1.2.2.

(ii) Notwithstanding the limitations set forth in Section 6.7.1, in
circumstances not involving or relating to an Acquisition Proposal, the Parent
Board may make an Adverse Recommendation Change, if and only if (i) a material
development or change in circumstances has occurred or arisen after the date of
this Agreement that was neither known to the Parent Board nor reasonably
foreseeable by the Parent Board as of the date of this Agreement (and which
change or development does not relate to an Acquisition Proposal), (ii) the
Parent Board has first reasonably determined, after consultation with outside
legal counsel, that failure to do so would be inconsistent with the exercise of
the directors’ duties under applicable law, (iii) three (3) Business Days (the
“Section 6.7.4(ii) Notice Period”) shall have elapsed since the Seller has given
notice to Purchaser advising Purchaser that the Parent Board intends to take
such action and specifying in reasonable detail the reasons therefor,
(iv) during such Section 6.7.4(ii) Notice Period, the Parent Board has
considered and, at the reasonable request of Purchaser, engaged in good faith
discussions with Purchaser regarding, any adjustment or modification of the
terms of this Agreement proposed by Purchaser, and (v) the Parent Board,
following such Section 6.7.4(ii) Notice Period, again reasonably determines in
good faith (after consultation with outside legal counsel, and taking into
account any adjustment or modification of the terms of this Agreement proposed
by Purchaser) that failure to do so would be inconsistent with the exercise of
the directors’ duties under applicable Law; provided, however, that in the event
the Parent Board does not make an Adverse Recommendation Change following the
Section 6.7.4(ii) Notice Period, but thereafter determines to make an Adverse
Recommendation Change pursuant to this Section 6.7.4(ii) in circumstances not
involving an Acquisition Proposal, the foregoing procedures referred to in this
Section 6.7.4(ii) shall apply anew.

 

21



--------------------------------------------------------------------------------

6.7.5 Nothing contained in this Section 6.7 or elsewhere in this Agreement shall
prohibit the Parent or the Parent Board, directly or indirectly through its
Representatives, from disclosing to the Parent’s stockholders a position
contemplated by Rule 14e-2(a) or Rule 14d-9 promulgated under the Exchange Act
or making any disclosure to its stockholders if the Parent Board has determined,
after consultation with outside legal counsel, that the failure to do so would
be inconsistent with applicable law; provided, however, that this Section 6.7.5
shall not permit the Parent Board to make an Adverse Recommendation Change
except to the extent permitted by Section 6.7.4.

6.7.6 Upon execution of this Agreement, the Parent shall, and shall cause its
Representatives to immediately cease any existing discussions, negotiations or
communications with any Person conducted heretofore with respect to any
Acquisition Proposal. The Parent agrees that it will use its reasonable best
efforts to promptly inform its Representatives of the obligations undertaken in
this Section 6.7. The Parent shall use commercially reasonable efforts to cause
all third parties who have been furnished confidential information regarding any
Seller or Parent entity in connection with the solicitation of, or discussions
regarding, an Acquisition Proposal within the six (6) months prior to the date
of this Agreement to promptly return or destroy such information (to the extent
that they are entitled to have such information returned or destroyed).

6.7.7 Notwithstanding any Adverse Recommendation Change, unless this Agreement
is validly terminated in accordance with its terms pursuant to Article 11, the
Parent shall cause the approval of the transactions contemplated in this
Agreement to be submitted to a vote of its stockholders at the Parent
Stockholder Meeting.

6.7.8 References in this Section 6.7 to the “Parent Board” shall include a duly
authorized committee thereof.

6.7.9 For purposes of this Agreement:

6.7.9.1 “Acquisition Proposal” shall mean any bona fide inquiry, proposal or
offer made by any Person, whether in one transaction or a series of related
transactions, relating to (A) any merger, consolidation, share exchange,
business combination or similar transaction involving any of the Seller’s
entities, (B) any sale, lease, exchange, mortgage, pledge, license, transfer or
other disposition, directly or indirectly, by merger, consolidation, sale of
equity interests, share exchange, joint venture, business combination or
otherwise, of any assets of any Seller or Parent representing twenty percent
(20%) or more of the consolidated assets of the Parent, taken as a whole as
determined on a book-value basis, (C) any issue, sale or other disposition of
(including by way of merger, consolidation, joint venture, business combination,
share exchange or any similar transaction) securities (or options, rights or
warrants to purchase, or securities convertible into, such securities)
representing twenty percent (20%) or more of the voting power of the Seller,
(D) any tender offer or exchange offer in which any Person or “group” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) shall seek to
acquire beneficial ownership (as such term is defined in Rule 13d-3 promulgated
under the Exchange Act), or the right to acquire beneficial ownership, of twenty
percent (20%) or more of the outstanding shares of any class of voting

 

22



--------------------------------------------------------------------------------

securities of the Parent, or (E) any recapitalization, restructuring,
liquidation, dissolution or other similar type of transaction with respect to
the Parent in which a Third Party shall acquire beneficial ownership of twenty
percent (20%) or more of the outstanding shares of any class of voting
securities of the Parent; provided, however, that the term “Acquisition
Proposal” shall not include the transactions contemplated by this Agreement.

6.7.9.2 “Superior Proposal” shall mean a bona fide written Acquisition Proposal
(except that, for purposes of this definition, the references in the definition
of “Acquisition Proposal” to “twenty percent (20%)” shall be replaced by “fifty
percent (50%)”) made by a third party that, after taking into account all
financial, legal, regulatory and any other factors that the Parent Board deems
relevant, including, without limitation, the availability of financing, (A) if
consummated, would be more favorable to the Parent’s stockholders from a
financial point of view than the transactions contemplated by this Agreement
(including any adjustments to the financial terms of this Agreement proposed by
Purchaser in response to such Acquisition Proposal) and (B) if accepted, is
reasonably likely to be completed on the terms proposed.

6.8 Notification of Certain Matters; Transaction Litigation.

6.8.1 The Seller shall give prompt notice to the Purchaser, and the Purchaser
shall give prompt notice to the Seller, of any notice or other communication
received by such party from any Governmental Authority in connection with this
Agreement or the transactions contemplated herein, or from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement.

6.8.2 The Seller shall give prompt notice to the Purchaser, and the Purchaser
shall give prompt notice to the Seller, if (i) any representation or warranty
made by it contained in this Agreement becomes untrue or inaccurate such that it
would be reasonable to expect that the applicable closing conditions would be
incapable of being satisfied by the Closing Date or (ii) it fails to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement; provided, however, that
no such notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement. Without limiting the foregoing, the Seller shall give
prompt notice to the Purchaser, and the Purchaser shall give prompt notice to
the Seller, if, to the knowledge of such party, the occurrence of any state of
facts, change, development, event or condition would cause, or would reasonably
be expected to cause, any of the conditions to Closing set forth herein not to
be satisfied or satisfaction to be materially delayed.

6.8.3 Each of the parties hereto agrees to give prompt written notice to the
other parties upon becoming aware of the occurrence or impending occurrence of
any event or circumstance relating to it or any of the other Seller’s entities
or the other Purchaser’s entities, respectively, which could reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon the Seller or a material adverse effect upon the Purchaser, as the case may
be.

 

23



--------------------------------------------------------------------------------

6.8.4 The Seller shall give prompt notice to the Purchaser, and the Purchaser
shall give prompt notice to the Seller, of any action commenced or, to such
party’s knowledge, threatened in writing against, relating to or involving such
party or any of the Seller’s entities or Purchaser’s entities, respectively,
which relate to this Agreement or the transactions contemplated by herein. The
Seller shall give the Purchaser the opportunity to reasonably participate in the
defense and settlement of any litigation against the Seller, the Parent and/or
their respective directors or managers relating to this Agreement and the
transactions contemplated by this Agreement. The Purchaser shall give the Seller
the opportunity to reasonably participate in the defense and settlement of any
litigation against the Purchaser and/or its directors relating to this Agreement
and the transactions contemplated by this Agreement.

6.9 Public Announcements. For so long as this Agreement is in effect, the
parties hereto shall, and shall cause their respective Affiliates to, to the
extent reasonably practicable, consult with each other before issuing any press
release or otherwise making any public statements or filings with respect to
this Agreement or any of the transactions contemplated by this Agreement, and
none of the parties shall issue any such press release or make any such public
statement or filing (including, without limitation, any public disclosure
regarding the Purchase Price prior to obtaining the other parties’ consent
(which consent shall not be unreasonably withheld, conditioned or delayed);
provided, however, that a party may, without obtaining the other parties’
consent, issue such press release or make such public statement or filing as may
be required by law or order. If for any reason it is not reasonably practicable
to consult with the other party before making any public statement with respect
to this Agreement or any of the transactions contemplated by this Agreement then
the party making such statement shall not make a statement that is inconsistent
with public statements or filings to which the other party had previously
consented; provided, further, that such consultation and consent shall not be
required with respect to any release, communication or announcement specifically
permitted by Section 6.7.

6.10 Assumption of Existing Loans. The Premises are currently encumbered by the
Existing Loans. Schedule 3.1(a) attached hereto contains a complete list of the
Existing Loan Documents, including all amendments, supplements and modifications
thereto (the “Existing Loan Documents”). Seller shall not partially or wholly
prepay the loan balance due under the Existing Loan Documents except for
scheduled monthly payments due thereunder, and Seller shall make all payments
due thereunder prior to Closing. Prior to or promptly after the Effective Date,
Seller shall contact the holder of the Existing Loan Documents (“Holder”) and
advise the Holder of this transaction and use commercially best and diligent
efforts to seek the Holder’s consent to the consummation of the transaction
contemplated by this Agreement (collectively, the “Loan Assumption Approvals”).
Seller shall immediately provide Purchaser copies of all correspondence
regarding the Loan Assumption Approvals. Schedule 6.10 attached hereto contains
a complete list of the escrows and reserves under the Existing Loans.

6.11 Waiver of Right of First Refusal. As promptly as reasonably practicable
following the date of this Agreement, the Seller shall request a waiver of each
of the rights of first refusal by the grantors of Heritage Commons III Premises
and Heritage Commons IV Premises (collectively, the “Waiver of ROFR”) and shall
use commercially best efforts to obtain as soon as possible. Seller shall
immediately provide Purchaser copies of all correspondence regarding the Waiver
of ROFR.

 

24



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING

7.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date of the following conditions, any of which may be waived in writing
by Purchaser in Purchaser’s sole and absolute subjective discretion:

7.1.1 Approval and Consent. The Parent Stockholder Approval shall have been
obtained. Purchaser may not waive this condition to Closing.

7.1.2 Title. A final examination of the title to the Land by the Title Company
shall disclose no title exceptions except for the Permitted Exceptions, and
Title Company shall be irrevocably committed to issue to Purchaser a standard
2006 ALTA Owner’s Extended Coverage Policy of Title Insurance covering the
Samsonite Premises and an ALTA Form T-1 Owner’s Policy of Title Insurance
covering the Heritage Commons III Premises and Heritage Commons IV Premises,
together with the endorsement requested by Purchaser insuring title to the
Property in the full amount of the Purchase Price allocated thereto, subject
only to the Permitted Exceptions; provided, however, the Title Company’s
commitment to provide any component of coverage for which the Title Company
requires an ALTA survey shall only be a condition to Closing if Purchaser, at
its own expense, provides an acceptable ALTA survey to the Title Company.

7.1.3 Tenant Estoppels and Guarantor Certificate. Purchaser shall have received,
on or before the Closing Date, executed Tenant Estoppel Certificates from
Tenants in the form outlined in each particular Tenant’s Lease or in the form
described in Section 6.4 and executed Guarantor Certificate(s) (if applicable)
from the Guarantor(s) in the form described in Section 6.4. In no event will a
Tenant Estoppel Certificate be deemed sufficient if it (i) raises any issue with
the Samsonite concrete slab (but a mere notice reference to the related
Samsonite Settlement Agreement and the issues raised thereunder shall not be an
issue provided no Landlord default is raised), or (ii) discloses any uncured
material defaults or claims which adversely affect the Property in the amount of
FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00) or more in the aggregate, except
for the Heritage IV Litigation, or (iii) which does not substantially comply
with the form or content of Tenant estoppel provided in each of the Leases.

7.1.4 SNDA. Purchaser shall have received, on or before the Closing Date, an
executed SNDA from each Tenant in the form described in Section 6.5.

7.1.5 Delivery of Closing Documents. Seller shall have delivered each of the
Closing Documents required to be delivered under Section 8.2.1 of this
Agreement.

7.1.6 Covenants, Representations and Warranties. Seller shall not be in material
breach of any of covenants it has made in this Agreement. All representations
and warranties of Seller set forth in this Agreement shall be true and correct
in all material respects as if made on the Closing Date.

 

25



--------------------------------------------------------------------------------

7.1.7 Loan Assumption Approval. Seller shall have obtained the approval of
Purchaser’s assumption of the obligations and liabilities of each Seller under
the Existing Loans from each of the applicable lenders, subject to those
conditions, fees, modifications to the permitted transfer provisions (which
revised permitted transfer provisions shall also incorporate all of Purchaser’s
permitted transfer provisions in that certain Assumption Agreement dated
April 24, 2014 by U.S. Bank National Association, as Trustee for the registered
holders of J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-C6,
Commercial Mortgage Pass-Through Certificates Series 2012-C6, as lender, Oak
Brook Kensington, L.L.C., as borrower, Inland Private Capital Corporation, as
guarantor, The GC Lease (Oak Brook) Investors, LLC, as buyer, and Griffin
Capital Essential Asset REIT Inc., as the new guarantor, except that Purchaser
shall also be entitled to the following additional permitted transfers:
(a) Purchaser shall have the right, without the consent of the applicable
lender, to contribute the mortgaged property to another REIT [so long as board
control of the target REIT is vested in the board of Griffin Capital Essential
Asset REIT, Inc., a Maryland corporation (“Griffin REIT I”) at the time of
contribution] provided the contribution transaction is being done in
contemplation of a future merger, (b) the board of Griffin REIT I has the right
to terminate the REIT advisor at any time, subject to installing an approved
replacement advisor within a sixty (60) day period; Purchaser would not be
obligated to pay an assumption fee in the event the REIT advisor is changing;
Purchaser would not be obligated to pay any assumption fee in the event the REIT
advisor or its parent are taken public), or other requirements (including
without limitation, any replacement guarantor other than Griffin REIT I), which
are acceptable to Purchaser in its sole discretion (it being understood that
Purchaser shall approve an assumption fee of one percent (1%) or less of the
outstanding loan amount and Purchaser shall not request any material
modifications to the existing loan documents, other than modification to the
existing permitted transfer provisions). The Purchaser shall cooperate with
Seller and negotiate in good faith in connection with obtaining the approvals
from each of the applicable lenders described hereinabove. An additional
condition precedent to the obligation of Purchaser to close is that each of the
existing lenders actually closes on the Existing Loan assumptions at Closing on
terms consistent with the loan assumption consent letter and each existing
lender includes in the assumption agreements to be executed by such lender
statements confirming the principal amount of the Existing Loan and that the
Existing Loan is in good standing.

7.1.8 Occupancy Conditions. As of the Closing Date, the Samsonite Premises, the
Heritage Commons III Premises, and Heritage Commons IV Premises are then no less
than 100% (based upon gross leasable area) (except as set forth on the rent roll
attached as Exhibit “O”) leased to the respective Tenant under a signed Lease,
in occupancy of all or substantially all of the building, and then being current
in the payment of full rent and reimbursables or receiving rent abatements (for
which Seller is compensating Purchaser), pursuant to Exhibit “O” and all tenant
improvement allowances and/or leasing commissions for any Lease shall have been
fully paid and discharged (or credited to Purchaser at Closing) and there shall
not then exist any default under any Lease either on the part of Seller as
landlord or Tenant.

7.1.9 Waiver of Rights of First Refusal. Seller shall have obtained the Waivers
of ROFR that are valid on the Closing Date.

 

26



--------------------------------------------------------------------------------

7.1.9.1 REA/Association Estoppels. Seller shall have obtained and delivered (or
caused applicable third parties to deliver to Purchaser) estoppel certificates
reasonably requested by Purchaser (and dated no more than 30 days prior to
Closing) with respect to any declarations or restrictions recorded against the
Property which shall include, without limitation:

(i) Alliance Center-East Association, a Texas non-profit corporation [Heritage
Commons III – Amended and Restated Declaration of Covenants, Restrictions and
Easements for Alliance Center – East];

(ii) Heritage Commons III, Ltd., a Texas limited partnership [Heritage Commons
III – Specialty Warranty Deed with Vendor’s Lien];

(iii) Alliance Center-East Association, a Texas non-profit corporation [Heritage
Commons IV – Amended and Restated Declaration of Covenants, Restrictions and
Easements for Alliance Center – East];

(iv) Heritage Commons IV, Ltd., a Texas limited partnership [Heritage Commons IV
– Specialty Warranty Deed with Vendor’s Lien];

(v) Imeson West I, LLC, a Florida limited liability company [Samsonite –
Specialty Warranty Deed].

7.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date of
the following conditions, any of which may be waived in writing by Seller, in
Seller’s sole and absolute subjective discretion:

7.2.1 Covenants. Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement.

7.2.2 Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

7.2.3 Delivery of Closing Documents and Payment of Purchase Price. Purchaser
shall have delivered each of the Closing Documents required to be delivered
under Section 8.3.1 of this Agreement and shall have paid into escrow the
balance due of the Purchase Price.

7.3 Failure of a Condition.

7.3.1 General. If any condition precedent to Purchaser’s obligation to close the
transactions contemplated by this Agreement, as set forth in Section 7.1 of this
Agreement, has not been satisfied on or before December 31, 2015 (the “Outside
Date”), then Purchaser shall give notice to Seller of the condition or
conditions that Purchaser asserts are not satisfied. Notwithstanding the
foregoing, Purchaser or Seller may elect to extend the “Outside Date” by two
(2) consecutive one (1) month extensions by providing written notice to the
other party on or before the currently scheduled Outside Date. If the conditions
specified in such notice are not satisfied within ten (10) Business Days after
receipt of such notice (with the Closing Date

 

27



--------------------------------------------------------------------------------

automatically being extended to accommodate such ten (10) Business Day period),
then Purchaser may terminate this Agreement by written notice to Seller and
Escrow Agent, whereupon neither party shall have any further rights or
obligations hereunder (other than any obligations of either party that expressly
survive termination) and the Deposit shall be immediately returned to Purchaser.
Notwithstanding anything contained herein to the contrary, if any of the
conditions precedent to Purchaser’s obligation to close, as set forth in
Section 7.1 of this Agreement, are not satisfied within the ten (10) Business
Day period specified above and the same are reasonably susceptible of being
cured, Seller shall have the right to extend such period in which to satisfy the
unsatisfied condition for a period of up to thirty (30) additional days by
giving written notice thereof to the Purchaser and Escrow Agent within the
initial ten (10) Business Day period referenced above. Purchaser shall have the
right to waive the unsatisfied condition or conditions by written notice to
Seller and Escrow Agent given within five (5) Business Days after expiration of
the applicable satisfaction period without satisfaction having occurred, in
which event the Closing Date shall be the date that is five (5) Business Days
after Seller’s receipt of Purchaser’s waiver notice. If the Closing Date is
extended pursuant to this paragraph, then the Closing Date shall be the date
that is the earlier to occur of five (5) Business Days after (a) the date that
the unsatisfied condition has been satisfied, or (b) Seller’s receipt of
Purchaser’s waiver notice. It is understood and agreed that the failure of any
condition set forth in Section 7.1 hereof that is not reasonably susceptible of
being cured within the time allotted shall not constitute a default, breach of a
covenant, or other failure to perform by Seller hereunder unless such failed
condition was caused by Seller’s willful and intentional actions in violation of
its covenants set forth in this Agreement. Nothing herein shall limit
Purchaser’s remedies under Section 11 of this Agreement. In the event Purchaser
terminates this Agreement due to Seller’s failure to satisfy Section 7.1.9
(Waiver of ROFR), Seller also shall promptly reimburse Purchaser for its actual
third party out of pocket expenses incurred in connection with this Agreement
and the transactions contemplated hereby (including, but, not limited to
reasonable attorneys’ fees and expenses) up to Two Hundred Twenty-Five Thousand
Dollars ($225,000.00) in addition to Purchaser’s other remedies herein.

If any condition precedent to Seller’s obligation to close the transactions
contemplated by this Agreement, as set forth in Section 7.2 of this Agreement,
has not been satisfied on or before the Closing Date, then Seller shall give
notice to Purchaser of the condition or conditions that Seller asserts are not
satisfied. If the conditions specified in such notice are not satisfied within
ten (10) Business Days after receipt of such notice (with the Closing Date
automatically being extended to accommodate such ten (10) Business Day period),
then Seller may terminate this Agreement by written notice to Purchaser and
Escrow Agent, whereupon neither party shall have any further rights or
obligations hereunder (other than any obligations of either party that expressly
survive termination) and the Deposit shall be returned to Purchaser (unless the
applicable conditions are not satisfied due to a default by Purchaser under this
Agreement, in which case the Deposit shall be paid to Seller). Notwithstanding
anything contained herein to the contrary, if any of the conditions precedent to
Seller’s obligation to close, as set forth in Section 7.2 of this Agreement, are
not satisfied within the ten (10) Business Day period specified above and the
same, in Seller’s reasonable judgment, are reasonably susceptible of being
cured, Seller shall have the right to extend such period in which to satisfy the
unsatisfied condition for a period of up to thirty (30) additional days, by
giving written notice thereof to Purchaser and Escrow Agent within the initial
ten (10) Business Day period referenced above. Seller shall have the right to
waive the unsatisfied condition or conditions by written notice to Purchaser and

 

28



--------------------------------------------------------------------------------

Escrow Agent given within five (5) Business Days after expiration of the
applicable satisfaction period without satisfaction having occurred, in which
event the Closing Date shall be the date that is five (5) Business Days after
Purchaser’s receipt of Seller’s waiver notice.

Notwithstanding the foregoing or anything set forth herein to the contrary, in
no event shall the Closing Date be extended with respect to Purchaser’s failure
to fund into escrow the balance of the Purchase Price due at Closing as required
under this Agreement, unless expressly agreed by Seller in writing in Seller’s
sole and absolute discretion.

7.3.2 Waiver. If the transaction contemplated by this Agreement closes, the
parties shall be deemed to have waived any and all unmet or unsatisfied
conditions subject to the provisions of Sections 5.4 and 10.2 hereof.

ARTICLE 8

CLOSING

8.1 Closing Date. The consummation of the transactions contemplated hereby (the
“Closing”) shall be conducted by delivery of documents and funds in escrow to
Escrow Agent on a date and time mutually agreed upon by the parties hereto, but
in no event later than the tenth (10th) Business Day after all of the conditions
set forth in Article 7 (other than those conditions that by their terms are
required to be satisfied or waived at the Closing, but subject to the
satisfaction or waiver of such conditions) shall have been waived or satisfied
by the party entitled to the benefit of same) (the “Closing Date). The date that
the Closing occurs hereunder, as such date may be extended in accordance with
this Agreement, is referred to herein as the “Closing Date”. Purchaser and
Seller agree to finalize and execute all documents necessary for the
consummation of the transaction contemplated herein, including, but not limited
to, the Settlement Statement (as defined in Section 8.2.1.8), and to deliver all
such documents to the Escrow Agent in escrow not later than 5:00 p.m. (Orlando,
FL time) on the Business Day immediately preceding the Closing Date, provided,
however, that Purchaser shall not be required to wire the funds to close to the
Escrow Agent earlier than the Closing Date, to ensure the orderly and timely
close of escrow and disbursement of all funds necessary for Closing by not later
than 5:00 P.M. (Orlando, FL time) on the Closing Date.

8.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

8.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents (collectively, the “Closing
Documents”):

8.2.1.1 Special Warranty Deed in recordable and insurable form and substantially
in the form of Exhibit D hereto (the “Deed”);

8.2.1.2 Bill of Sale, substantially in the form of Exhibit E hereto;

8.2.1.3 Assignment and Assumption Agreement with respect to the Leases and
Licenses, substantially in the form of Exhibit F-1 hereto;

 

29



--------------------------------------------------------------------------------

8.2.1.4 Assignment and Assumption Agreement with respect to the Contracts,
substantially in the form of Exhibit F-2 hereto (the “Assignment and Assumption
Agreement”);

8.2.1.5 Certificate of Non-Foreign Status, substantially in the form of Exhibit
G hereto and any required state equivalent;

8.2.1.6 Letters to each tenant under the Leases and each licensee under the
Licenses, substantially in the form of Exhibit H hereto, notifying tenants and
licensees of the conveyance of the Property to Purchaser and advising them that,
following the Closing Date, all future payments of rent are to be made to
Purchaser or at Purchaser’s direction;

8.2.1.7 Written evidence reasonably acceptable to Purchaser terminating the
Management Agreements for the Property as of the Closing Date;

8.2.1.8 Settlement statement prepared by Escrow Agent showing all of the
payments, adjustments and prorations provided for in Section 8.5 of this
Agreement or otherwise agreed upon by Seller and Purchaser (the “Settlement
Statement”);

8.2.1.9 Such transfer tax forms as may be required as a condition to the
recordation of the Deed or as may be required in connection with the transfer of
the Property; and

8.2.1.10 An Owner’s Affidavit in the form of Exhibit I attached hereto (the
“Owner’s Affidavit”). Seller shall also deliver to the Title Company and
Purchaser such evidence as may be reasonably required by the Title Company with
respect to the authority of the Person(s) executing the Deed and the other
documents required to be executed by Seller on behalf of Seller.

8.2.1.11 Any Estoppel Certificate and SNDA actually received from Tenant.

8.2.1.12 As to any warranties for materials and workmanship (e.g. roof, HVAC,
parking lot-including by way of illustration and not limitation, the roof
warranty for materials and workmanship) in Seller’s possession or control,
copies thereof and, to the extent assignable, an original transfer of such
warranties assented to by the material and/or service provider at no cost or
expense to Purchaser.

8.2.2 Original Property Information Documents. Seller will deliver to Purchaser,
or make available to Purchaser at the Property, originals (or if originals are
not available, complete copies) within Seller’s or its property manager’s
possession of all Leases, Licenses, Contracts and Permits and tenant
correspondence files (except to the extent subject to an attorney-client
privilege).

8.2.3 Keys. Seller will deliver to Purchaser all keys to the Improvements in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.

 

30



--------------------------------------------------------------------------------

8.2.4 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 8.5.1 of this Agreement.

8.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:

8.3.1 Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:

8.3.1.1 Assignment and Assumption Agreement with respect to the Leases and
Licenses in the form of Exhibit F-1 hereto;

8.3.1.2 Assignment and Assumption Agreement;

8.3.1.3 Settlement Statement;

8.3.1.4 Such transfer tax forms as may be required as a condition to the
recordation of the Deed or as may be required in connection with the transfer of
the Property; and

8.3.1.5 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the Person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser.

8.3.2 Payment of Consideration. Purchaser shall pay to Escrow Agent a sum equal
to the remaining portion of the Purchase Price owed by Purchaser in accordance
with Section 2.1.3 of this Agreement, subject to the prorations and adjustments
described in this Agreement. As part of the Closing under this Agreement, in
accordance with this Agreement and the Escrow Agreement, Escrow Agent shall
disburse, via federal funds wire transfer of immediately available funds, to an
account designated by Seller in a written notice to Escrow Agent delivered prior
to the Closing Date, with such notice to contain all information necessary for
Escrow Agent to effectuate such transfer, the amount due to Seller as shown on
the Settlement Statement.

8.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 8.5.1 of this Agreement.

8.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
Escrow Agent and in accordance with this Agreement and the Escrow Agreement.

8.5 Costs and Adjustments at Closing. Seller shall prepare and submit to
Purchaser for Purchaser’s review, at least five (5) Business Days prior to the
Closing Date, a draft proration statement setting forth the prorations and
adjustments contemplated by this Agreement. Once Seller and Purchaser have
agreed on such proration statement, and at least three (3) Business Days prior
to the Closing Date, Seller and Purchaser shall submit the same to the Escrow
Agent and the Escrow Agent shall prepare the Settlement Statement and submit the
same to Seller and Purchaser for their approval at least two (2) Business Days
prior to the Closing Date.

 

31



--------------------------------------------------------------------------------

8.5.1 Transaction Expenses. Purchaser shall pay (i) all costs and fees for
Purchaser’s Representatives and consultants (except as set forth in this
Section 8.5.1 below), (ii) the documentary transfer taxes for the Deed,
(iii) all costs and expenses of title insurance including title commitment
preparation, copies of documents of record, work and search charges and the
premium for Purchaser’s standard base owner’s title insurance policy (including
all curative Title Policy endorsements), (iv) all closing or escrow fees of
Escrow Agent, (v) the cost of extended coverage over the standard preprinted
Title Policy exceptions, together with Title Policy endorsements required by
Purchaser, (vi) all costs associated with any policy of lender’s title insurance
for Purchaser’s Lender, (vii) all costs associated with Purchaser’s financing of
its purchase of the Property, including, without limitation, all recording fees
and taxes and all loan fees and all prepayment costs (if applicable), (viii) all
recording fees in connection with this transaction, (ix) all costs associated
with Purchaser’s assumption of liabilities, obligations and responsibilities
under the Existing Loans, and (x) all costs associated with any state and local
recordation tax, documentary and other taxes and stamps, and any recording fees
or mortgage taxes, in each case to the extent associated with any new mortgage
or deed of trust related to Purchaser’s financing of its purchase of the
Property. Seller shall pay for all costs and expenses of (i) Seller’s
Representatives and consultants, (ii) obtaining the Waivers of the ROFR, and
(iii) mailing and printing the Proxy Statement and/or obtaining the Parent
Stockholder Approval. Subject to Section 15.13 below, Seller and Purchaser shall
each pay its respective attorneys’ fees.

8.5.2 Security Deposits. Seller shall pay to Purchaser, as a credit against the
Purchase Price, the amount of any cash security deposits described by the Leases
and Licenses. With respect to any security deposits that are held in the form of
Letters of Credit or any form other than cash, Seller shall deliver to Purchaser
at the Closing the original Letters of Credit or other applicable documents
together with such original transfer and assignment documentation as may be
necessary to effect the transfer of each Letter of Credit or other non-cash
security deposit, provided that any transfer fees or other costs shall be borne
by the Seller. Prior to Closing, Seller shall deliver the demand schedule to the
Samsonite LOC described in Section 5 thereof, in addition to some evidence from
the issuer of the Samsonite LOC reasonably acceptable to Purchaser confirming it
is valid and has not been drawn upon.

8.5.3 Rents. All rents, percentage rents, common area charges, operating
expenses, real estate taxes, parking charges and other costs or charges paid by
tenants under the Leases and licensees under the Licenses (collectively,
“Rents”) shall be prorated as of the Apportionment Time (as defined below), to
the extent actually collected by Seller prior to the Closing Date. All Rents
received from tenants or licensees after Closing by Seller or Purchaser will
first be applied to such charges as are then due for the month in which Closing
occurs and prorated appropriately between the parties based on the Apportionment
Time, and then applied first to amounts due and payable to the Purchaser for
periods from and after the Apportionment Time and then to any delinquencies owed
to Seller for the period prior to the Apportionment Time. Purchaser shall remit
to Seller any Rents received by Purchaser subsequent to Closing which are
identified by the payor as, or otherwise clearly attributable to periods prior
to Closing within ten (10) Business Days from Purchaser’s receipt of such Rents,
together with appropriate supporting documentation. Seller shall remit to
Purchaser any Rents received by Seller subsequent to Closing which are
attributable to periods from and after Closing within ten (10) Business Days
from Seller’s receipt of such Rents, together with appropriate supporting
documentation. As used herein, the term “Apportionment Time” shall mean 11:59
p.m. Orlando, FL time on the date immediately prior to the Closing Date.

 

32



--------------------------------------------------------------------------------

8.5.4 Real Estate and Personal Property Taxes. All general and state-specific
real estate taxes imposed by any governmental authority (“Taxes”) for the year
in which the Closing occurs shall be prorated between Purchaser and Seller as of
the Closing. If the Closing occurs prior to the receipt by Seller of the tax
bill for the Property for the calendar year or other applicable tax period in
which the Closing occurs, Taxes shall be prorated for such calendar year or
other applicable tax period based upon the prior year’s tax bill.
Notwithstanding the foregoing, Taxes shall not be prorated with respect to any
Tenant which under its Lease is obligated to pay Taxes directly to the
applicable taxing authority. In addition, any deposits for real estate taxes and
assessments made by any Tenant for any period for which Purchaser would have
responsibility for payment thereof shall be credited to Purchaser at Closing and
shall be treated as a like-amount reduction in Purchaser’s real estate tax
proration. If any general or special assessment (as contrasted to ad valorem
taxes) are payable in installments, Purchaser shall receive a cash credit at
Closing for the gross amounts due.

8.5.5 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases or licensees under
Licenses are responsible directly to the provider, shall be prorated as of the
Apportionment Time. If consumption of any of the foregoing is measured by meter,
Seller shall, prior to the Closing Date, endeavor to obtain a reading of each
such meter and a final bill as of the Closing Date. If there is no such meter or
if the bill for any of the foregoing will not have been issued as of the Closing
Date, the charges therefor shall be adjusted as of the Apportionment Time on the
basis of the charges of the prior period for which such bills were issued and
shall be further adjusted between the parties when the bills for the correct
period are issued. Seller and Purchaser shall cooperate to cause the transfer of
utility accounts from Seller to Purchaser. Seller shall be entitled to retain
any utility security deposits to be refunded by the applicable providers. At
Closing, Purchaser shall post substitute utility security deposits to replace
those previously paid by Seller or, if the utility provider will not refund such
deposits to Seller, Seller shall be reimbursed therefor by Purchaser at Closing.

8.5.6 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage with
respect to the Property and Purchaser will affect its own insurance coverage.

8.5.7 Other Operating Income and Expenses. All other income and ordinary
operating expenses for or pertaining to the Property, including, but not limited
to, maintenance, service charges, and license fees, will be prorated as of the
Apportionment Time.

8.5.8 Tenant Improvement Allowances, Leasing Commissions, and Free Rent. At
Closing, Seller shall give Purchaser a credit against the Purchase Price for any
outstanding tenant improvement allowances, leasing commissions, free rent and/or
abatement periods (except for the nine (9) months of free rent for the Lease
related to the Samsonite Premises, which free rent is related to the last nine
(9) months of the lease term pursuant to the most recent amendment to the Lease
for the Samsonite Premises) and other Tenant-related restricted cash relating to
the Leases and licensees under the Licenses which remain unpaid as of the
Closing Date. Purchaser shall indemnify Seller, to the extent of the credit
against the Purchase Price, against any claims by a Tenant on account of such
tenant improvement allowances and other amounts pursuant to this Section.

 

33



--------------------------------------------------------------------------------

8.5.9 True-Up of Operating Expenses and Taxes. Within 90 days after the
expiration of the calendar year in which the Closing occurs, Purchaser and
Parent or its Affiliate, shall re-prorate operating expenses, insurance
reimbursements and real estate tax reimbursements for the calendar year in which
the Closing occurs based on the actual, final numbers and reconcile any
adjustments due Seller or Purchaser (as applicable). Purchaser shall invoice the
tenants under the Leases and the licensees under the Licenses for amounts owed
in respect of such re-proration promptly. Parent or its Affiliate shall remit or
shall cause to be remitted to Purchaser any amount owed by Seller on account of
such reconciliation within ten (10) Business Days of Parent’s or its Affiliate’s
approval of the re-proration. Purchaser shall use good faith and commercially
reasonable efforts to collect from the tenants and licensees all amounts owed by
such tenants and licensees on account of such reconciliation, and shall remit to
Parent or its Affiliate any such amounts received by Purchaser which are
attributable to periods prior to Closing within ten (10) Business Days from
Purchaser’s receipt thereof.

8.5.10 Special Assessments. If there are any general or special assessments
pending against the Property which are subject to payment in installments,
Seller shall pay any installments of such special assessments that are due and
payable prior to the Closing and Purchaser shall pay all installments of such
special assessments on or after the Closing and any such payments made by Seller
for the period between the payment occurring immediately before the Closing and
the payment due immediately thereafter shall be adjusted between Seller and
Purchaser.

8.5.11 Existing Loans. Purchaser shall assume the Existing Loans from Seller and
any and all amounts, fees, costs, obligations, and liabilities thereunder.
Purchaser shall receive a credit at Closing equal to the amount of the Existing
Loan assumed by Purchaser (including any accrued and unpaid interest).

8.5.12 Survival. The provisions of Section 8.5.9 shall survive Closing for a
period of twelve (12) months from the Closing Date. The provisions of
Section 8.5.11 shall survive Closing until the full satisfaction and termination
of each of the Existing Loans.

ARTICLE 9

DAMAGE AND CONDEMNATION

9.1 Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.

9.1.1 Minor Damage. If the cost for repairing such damage is equal to or less
than One Million Dollars ($1,000,000.00) per damaged Property (as determined by
an independent contractor or appraiser retained by Purchaser and reasonably
acceptable to Seller with at least 10 years’ experience in the market in which
the property is located), then Purchaser shall have the right at Closing to
receive a credit for the amount of the deductible plus all

 

34



--------------------------------------------------------------------------------

insurance proceeds received by Seller as a result of such loss, or an assignment
of Seller’s rights to such insurance proceeds, and this Agreement shall continue
in full force and effect with no reduction in the Purchase Price, and Seller
shall have no further liability or obligation to repair such damage or to
replace the Property.

9.1.2 Major Damage. If the cost for repairing such damage is greater than One
Million and No/100 Dollars ($1,000,000.00) (as determined by an independent
contractor or appraiser retained by Purchaser and reasonably acceptable to
Seller with at least 10 years’ experience in the Market in which the property is
located), or if any Tenant terminates its Lease or is permitted to reduce its
rent under such Lease as a result of such damage, then Purchaser shall have the
option, exercisable by written notice delivered to Seller and Escrow Agent
within ten (10) Business Days after Seller’s notice of damage to Purchaser (with
the Closing Date automatically extended, if necessary, to allow for such
response period), either (i) to receive a credit for the amount of the
deductible plus all insurance proceeds received by Seller as a result of such
loss, or an assignment of Seller’s rights to such insurance proceeds, and this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price, and Seller shall have no further liability or obligation to
repair such damage or to replace the Property; or (ii) to terminate this
Agreement. If Purchaser elects to terminate this Agreement, the Deposit shall be
immediately returned to Purchaser, and thereafter neither party will have any
further rights or obligations hereunder, except for any obligations that
expressly survive termination. If Purchaser fails to notify Seller within such
ten (10) Business Day period of Purchaser’s intention to terminate this
Agreement, then Purchaser shall be deemed to have elected option (i), and
Purchaser and Seller shall proceed to Closing in accordance with the terms and
conditions of this Agreement.

9.2 Condemnation and Eminent Domain. If any condemnation proceedings are
instituted, or notice of intent to condemn is given, with respect to all or any
portion of the Property, Seller shall promptly upon obtaining knowledge thereof
notify Purchaser thereof (“Taking Notice”). If the condemnation will not result
in a material and adverse effect (as hereinafter defined) on the value or
operation of the Property, the parties shall proceed to Closing, in which event
Seller shall assign or pay to Purchaser at Closing all of Seller’s right, title,
and interest in any award payable on account of the condemnation and/or pay to
Purchaser all such awards previously paid. In the event that such condemnation
will result in a material and adverse effect on the Property, Purchaser shall
have the option, which shall be exercised by written notice to Seller and Escrow
Agent within ten (10) Business Days after its receipt of the Taking Notice (with
the Closing Date automatically extended, if necessary, to allow for such
response period), either (i) to terminate this Agreement and receive the
immediate return of the Deposit, in which case the parties shall have no further
rights or obligations under this Agreement (except for any obligations that
expressly survive termination), or (ii) to consummate the purchase of the
Property without a reduction of the Purchase Price, in which event Seller shall
assign or pay to Purchaser at Closing all of Seller’s right, title, and interest
in any award payable on account of the condemnation proceeding and/or pay to
Purchaser all such awards previously paid. For the purposes of this Section 9.2,
a condemnation shall be deemed to have a “material and adverse effect” only if
such condemnation (a) would entitle tenants occupying 10% or more of the
rentable square feet of the Improvements to terminate their leases or reduce
their rent, (b) would result in the reduction in the number of parking spaces at
the Property, or (c) would result in a permanent or extended (i.e. more than 90
days after Closing), material

 

35



--------------------------------------------------------------------------------

disruption of access to the Property or such other disruption that would cause
the Property to fail to comply with applicable laws or codes. Failure to give
notice of Purchaser’s election within such ten (10) Business Day period shall be
deemed an election by Purchaser to proceed to Closing. It is the express intent
of the parties hereto that the provisions of this Agreement govern the rights of
the parties in the event of damage to or condemnation of the Property and that
the Uniform Vendor and Purchaser Risk Act (Section 5.007 of the Texas Property
Code) do not apply to this Agreement.

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification; Limitation of Liability. If, after the Closing Date, any
of the Express Representations should have been false in any material respect
when made or Seller shall be in breach or default of any covenant,
representation or warranty under this Agreement or any document executed and
delivered by Seller at Closing, and Purchaser shall first become aware of same
after the Closing Date, then Purchaser shall give Seller written notice of such
false Express Representation or breach or default prior to the expiration of the
Survival Period and Seller shall have fifteen (15) Business Days from the date
of receipt of such notice to cure such breach. If Seller fails to cure such
breach within such fifteen (15) Business Day period, and the actual losses or
damages sustained as a result of Seller’s false Express Representations or
breach or default exceeds Fifty Thousand and No/100 Dollars ($50,000.00), then
Purchaser shall have the right to bring an action against Seller and Guarantor
for the actual damages suffered by Purchaser due to such false Express
Representation or breach or default. Notwithstanding anything to the contrary
contained herein, the aggregate liability of Seller arising pursuant to or in
connection with any claim under this Section 10.1 or Section 5.4 (collectively,
the “Contract Liabilities”) shall not exceed Three Million and No/100 Dollars
($3,000,000.00); provided, however, that in no event shall Seller or Guarantor
be liable for any Contract Liabilities unless the aggregate amount of such
liabilities exceeds Fifty Thousand and No/100 Dollars ($50,000.00) (the
“Contract Liabilities Floor”), in which event Seller and/or Guarantor shall be
liable for the full amount of such Contract Liabilities up to the $3,000,000.00
limitation set forth above; and provided, further, that such liability shall be
zero in the event that Purchaser shall have waived, relinquished or released any
applicable rights as contemplated by Section 11.1.3.1. No constituent partner or
member in Seller or Guarantor, nor any Person, trust or entity that becomes a
constituent partner or member in Seller or Guarantor, nor any partner, member,
manager, shareholder, director, officer, employee, beneficiary, trustee or agent
of any of the foregoing, shall have any Personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment to any of the foregoing made at any time or times, heretofore or
hereafter, and Purchaser and its successors and assigns and, without limitation,
all other Persons and entities, shall look solely to the assets of Seller for
the payment of any claim or for any performance, and Purchaser, on behalf of
itself and its successors and assigns, hereby waives any and all such personal
liability. Notwithstanding anything to the contrary in this Agreement,
Guarantor’s liability under this Agreement, including but not limited to this
Section 10.1 and Section 5.4 together, shall be limited, in the aggregate, to an
amount up to THREE MILLION AND 00/100 DOLLARS ($3,000,000.00). Notwithstanding
anything herein, in no event shall Seller or Guarantor’s liability hereunder be
reduced by any payments under the “Dissenting Shareholder Appraisal Rights Side
Letter” entered into contemporaneously herewith between Guarantor and Purchaser
(the “Side Letter”) or the Window Replacement Reimbursement described in
Section 5.1.10, and the $3,000,000.00 limitation is not affected by such Side
Letter or the Window Replacement Reimbursement.

 

36



--------------------------------------------------------------------------------

ARTICLE 11

TERMINATION AND WAIVER

11.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date, whether before or after receipt of the Parent Stockholder Approval
(except as otherwise expressly noted) by action taken or authorized by the
Purchaser Board or the Parent Board, as follows:

11.1.1 by either Purchaser or Seller, upon notice to the other party, if:

11.1.1.1 any Governmental Authority of competent jurisdiction shall have issued
an order permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such order or other action
shall have become final and non-appealable; or

11.1.1.2 the Parent Stockholder Approval shall not have been obtained at a duly
held Parent Stockholder Meeting (including any adjournment or postponement
thereof) at which the transactions contemplated by this Agreement have been
voted upon, provided that the right to terminate this Agreement under this
Section 11.1.1.2 shall not be available to a party if the failure to obtain such
Parent Stockholder Approval was primarily due to an action or the failure to act
of such party that constitutes a material breach of any of its obligations under
this Agreement; or

11.1.2 by Seller, upon written notice to Purchaser:

11.1.2.1 if Purchaser shall have failed to perform in any material respect any
of the covenants, agreements and indemnities contained herein to be performed by
Purchaser within the time for performance as specified herein (including
Purchaser’s obligation to close), and Seller has notified Purchaser in writing
of the same and Purchaser has failed to cure such condition or circumstance or
non-performance within ten (10) days of receipt of such notice; provided,
however, that the Seller shall not have the right to terminate this Agreement
pursuant to this Section 11.1.2.1 if Seller is then in breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
such that the conditions set forth in Section 7.1 would not be satisfied; or

11.1.2.2 if at any time prior to the receipt of the Parent Stockholder Approval,
Seller and/or Parent enters into an Alternative Acquisition Agreement with
respect to a Superior Proposal in accordance with Section 6.7.4; provided,
however, that this Agreement may not be so terminated unless the payment
required by Section 11.3.1 is made in full to Purchaser concurrently with the
occurrence of such termination and the entry into such Alternative Acquisition
Agreement with respect to such Superior Proposal, and in the event that such
Alternative Acquisition Agreement is not substantially concurrently entered into
and such payment is not concurrently made, such termination shall be null and
void;

 

37



--------------------------------------------------------------------------------

11.1.3 by Purchaser, upon written notice to the Seller, if:

11.1.3.1 Purchaser is or becomes aware that any of the representations and
warranties made by Seller in this Agreement, or in any document or instrument
executed by Seller and delivered to Purchaser in connection with this Agreement
or the Closing hereunder, including the representations made in Section 5.1
hereof, are not true and correct in any material respect that would adversely
affect Purchaser’s use and enjoyment of the Property, or (y) Purchaser is or
becomes aware that there is any material inaccuracy in any, certifications,
schedules, covenants or statements prepared and executed by Seller and delivered
to Purchaser, or (z) Seller has failed to perform in any respect any of the
covenants, agreements and indemnities contained herein or in any of the
aforesaid other documents and instruments to be performed by him, her or it
within the time for performance as specified herein (including Seller’s
obligation to close) or therein, after notice from Purchaser to Seller in
writing of same, and Seller has failed to cure such condition or circumstance or
non-performance within ten (10) days of receipt of such notice; provided,
however, that Purchaser shall not have the right to terminate this Agreement
pursuant to this Section 11.1.3.1 if Purchaser is then in breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
such that the conditions set forth in Section 7.2 would not be satisfied; and
provided, further, that Purchaser may complete the purchase of the Property, in
which event Purchaser shall waive its right to seek reimbursement from Seller
for all of its damages incurred as a result of Seller’s breach or waive any
claim for damages (except for reimbursement for costs and expenses as set forth
in this clause) and file an action (the “Specific Performance Action”) for
specific performance of this Agreement to compel Seller to close, and Purchaser
shall be entitled to reimbursement for all of its costs and expenses, including
reasonable attorneys’ fees, incurred in connection with such Specific
Performance Action, if it prevails. Seller expressly waives its right to demand
that Purchaser post a bond to proceed with the Specific Performance Action.

11.1.3.2 (A) the Parent Board shall have made an Adverse Recommendation Change
(provided that Purchaser’s right to terminate this Agreement pursuant to this
Section 11.1.3.2 as a result of an Adverse Recommendation Change will expire
twenty (20) days after the date upon which Purchaser receives notice from the
Seller of such Adverse Recommendation Change), and (B) the Parent Board, after
public announcement by any Person of an Acquisition Proposal, fails to recommend
against such Acquisition Proposal within fifteen (15) days of being requested to
do so by Purchaser; provided, however, that Purchaser shall not have the right
to terminate this Agreement pursuant to this Section 11.1.3.2 if Purchaser shall
have materially breached its obligations under this Agreement and such breach
shall not have been fully cured by Purchaser at the time of the Adverse
Recommendation Change or at the time of the Parent Board’s failure to recommend
against an Acquisition Proposal (as applicable).

11.2 Effect of Termination. In the event that this Agreement is terminated and
the transactions contemplated by this Agreement are abandoned pursuant to
Section 11.1, written notice thereof shall be given to the other party or
parties, specifying the provisions hereof pursuant to which such termination is
made and describing the basis therefor in reasonable detail, and subject to
compliance with Section 11.3, this Agreement shall forthwith become null and

 

38



--------------------------------------------------------------------------------

void and of no further force or effect whatsoever without liability on the part
of any party hereto (or any of the other Seller’s entities, the other
Purchaser’s or any of the Seller’s or Purchaser’s respective Representatives),
and all rights and obligations of any party hereto shall cease; provided,
however, that, notwithstanding anything in the foregoing to the contrary,
(a) the Confidentiality Agreement, Section 5.4, Section 11.2, Section 11.3 and
Article 15 and the definitions of all defined terms appearing herein shall
survive any termination of this Agreement pursuant to Section 11.1 and (b) no
such termination shall relieve any party hereto of any liability or damages
resulting from or arising out of any fraud or willful breach of this Agreement,
but subject to Section 11.3.4. If this Agreement is terminated as provided
herein, all filings, applications and other submissions made pursuant to this
Agreement, to the extent practicable, shall be withdrawn from the Governmental
Authority or other Person to which they were made.

11.3 Fees and Expenses in Termination.

11.3.1 If, but only if, the Agreement is terminated:

11.3.1.1 by either Purchaser or Seller pursuant to Section 11.1.1.2 or by
Purchaser pursuant to either Section 7.3.1 or Section 11.1.3.1 and the Seller
(A) receives or has received a bona fide Acquisition Proposal with respect to
the Seller and/or Parent, which proposal has been publicly announced prior to
the date of the Parent Stockholder Meeting (with respect to a termination under
Section 11.1.1.2 or prior to the termination of this Agreement (with respect to
a termination under Section 11.1.3.1 or Section 7.3.1) and (B) within twelve
(12) months of the termination of this Agreement, consummates a transaction
regarding, or executes a definitive agreement which is later consummated with
respect to, such Acquisition Proposal, then the Seller shall pay, or cause to be
paid, to Purchaser an amount equal to Three Million and No/100 Dollars
($3,000,000.00) (the “Seller Termination Fee”) plus, if not previously paid
pursuant to Section 11.3.1.3 below, the cost of Purchaser’s actual out of pocket
expenses in pursuit of the transactions contemplated by this Agreement but not
to exceed Two Hundred Twenty-Five Thousand and No/100 Dollars ($225,000.00)
(“Expense Amount”), by wire transfer of same day funds to an account designated
by Purchaser, not later than the consummation of such transaction arising from
such Acquisition Proposal; provided, however, that for purposes of this
Section 11.3.1.1, the references to “twenty percent (20%)” in the definition of
Acquisition Proposal shall be deemed to be references to “fifty percent (50%)”;

11.3.1.2 by either Purchaser or Seller pursuant to Section 11.1.1.2 because the
Parent Stockholder Approval shall not have been obtained, or by Purchaser
pursuant to Section 11.1.3.1 then Seller shall pay, or cause to be paid, to
Purchaser the Expense Amount (by wire transfer to an account designated by the
Seller) within two (2) Business Days of such termination;

11.3.1.3 by the Seller pursuant to Section 11.1.2.2 then the Seller shall pay,
or cause to be paid, to Purchaser the Seller Termination Fee together with the
Expense Amount, by wire transfer of same day funds to an account designated by
Purchaser as a condition to the effectiveness of such termination;

 

39



--------------------------------------------------------------------------------

11.3.1.4 by Purchaser pursuant to Section 11.1.3.2, then Seller shall pay, or
cause to be paid, to Purchaser the Seller Termination Fee (together with the
Expense Amount), by wire transfer of same day funds to an account designated by
Purchaser, within two (2) Business Days of such termination.

11.3.2 If this Agreement is terminated by the Seller pursuant to
Section 11.1.2.1, then Escrow Agent shall release to Seller an amount equal to
the Deposit (the “Purchaser Termination Fee”) by wire transfer of same day funds
to one or more accounts designated by Seller within two (2) Business Days of
such termination. The Purchaser Termination Fee shall be paid to Seller as
liquidated damages, which shall be Seller’s sole and exclusive remedy against
Purchaser for Purchaser’s failure to purchase the Property. Seller acknowledges
and agrees that (1) the amount of the liquidated damages is a reasonable
estimate of and bears a reasonable relationship to the damages that would be
suffered and costs incurred by Seller as a result of having withdrawn the
Property from sale and the failure of closing to have occurred due to a default
of Purchaser under this Agreement; (2) the actual damages suffered and costs
incurred by Seller as a result of such withdrawal and failure to close due to a
default of Purchaser under this Agreement would be extremely difficult and
impractical to determine; (3) Purchaser seeks to limit its liability under this
Agreement to the amount of the Deposit in the event this Agreement is terminated
and the transaction contemplated by this Agreement does not close due to a
default of Purchaser under this Agreement; and (4) the above amount shall be and
constitute reasonable and valid liquidated damages. Nothing in this Agreement
shall be deemed to limit Purchaser’s liability to Seller (a) with respect to any
indemnification or other provision of this Agreement that survives the Closing
or termination of this Agreement, and Seller shall retain all rights and
remedies, at law or in equity, with respect to those provisions, and (b) in the
event that, following any termination of this Agreement, Purchaser or any party
affiliated with Purchaser asserts any claims or rights to the Property that
might delay or prevent seller from having clear, indefeasible and marketable
title to the Property.

11.3.3 Notwithstanding anything to the contrary set forth in this Agreement, the
parties agree that under no circumstance shall any party be required to pay the
Seller Termination Fee, the Purchaser Termination Fee, or the Expense Amount, as
applicable, on more than one occasion.

11.3.4 Notwithstanding anything to the contrary set forth in this Agreement, the
parties agree that neither Seller nor Purchaser shall be required to pay any
amount in excess of the Seller Termination Fee, the Purchaser Termination Fee or
the Expense Amount, as applicable, except as set forth in Section 11.3.5 or in
the case of such party’s fraud or willful breach of this Agreement.

11.3.5 Each of the parties hereto acknowledges that (i) the agreements contained
in this Section 11.3 are an integral part of the transactions contemplated by
this Agreement, (ii) none of the Seller Termination Fee, the Purchaser
Termination Fee and the Expense Amount is a penalty, but is a reasonable amount
that will compensate Seller or Purchaser, as the case may be, in the
circumstances in which such fee is payable for the efforts and resources
expended and opportunities foregone while negotiating this Agreement and in
reliance on this Agreement and on the expectation of the consummation of the
transactions contemplated by this Agreement, which amount would otherwise be
impossible to calculate with precision, and (iii) without these

 

40



--------------------------------------------------------------------------------

agreements, the parties would not enter into this Agreement; accordingly, if
Seller or Purchaser, as the case may be, fails to timely pay any amount due
pursuant to this Section 11.3 and, in order to obtain such payment, either
Seller or Purchaser, as the case may be, commences a suit that results in a
judgment against the other party for the payment of any amount set forth in this
Section 11.3, such paying party shall pay the other party its costs and Expenses
in connection with such suit, together with interest on such amount at the
annual rate of the prime rate of KeyBank National Association in effect on the
date of payment for the period from the date such payment was required to be
made through the date such payment was actually received, or such lesser rate as
is the maximum permitted by applicable law.

11.3.6 Limitations on Payment.

11.3.6.1 If one party to this Agreement (the “Fee Payor”) is required to pay
another party to this Agreement (the “Fee Payee”) an Expense Fee, Purchaser
Termination Fee, and/or Seller Termination Fee (collectively or individually, a
“Fee”), such Fee shall be paid into escrow on the date such payment is required
to be paid by the Fee Payor pursuant to this Agreement by wire transfer of
immediately available funds to an escrow account designated in accordance with
this Section 11.3.6.1. In the event that the Fee Payor is obligated to pay the
Fee Payee the Fee, the amount payable to the Fee Payee in any tax year of the
Fee Payee shall not exceed the lesser of (i) the applicable Fee of the Fee
Payee, and (ii) the sum of (A) the maximum amount that can be paid to the Fee
Payee without causing the Fee Payee to fail to meet the requirements of Sections
856(c)(2) and (3) of the Code for the relevant tax year, determined as if the
payment of such amount did not constitute income described in Sections 856(c)(2)
or 856(c)(3) of the Code (“Qualifying Income”) and the Fee Payee has income from
unknown sources during such year in an amount equal to one percent (1%) of its
gross income which is not Qualifying Income (in addition to any known or
anticipated income which is not Qualifying Income), in each case, as determined
by the Fee Payee’s independent accountants, plus (B) in the event the Fee Payee
receives either (x) a letter from the Fee Payee’s counsel indicating that the
Fee Payee has received a ruling from the IRS as described below in this
Section 11.3.6 or (y) an opinion from the Fee Payee’s outside counsel as
described below in this Section 11.3.6, an amount equal to the excess of the
applicable Fee, less the total amount paid under clause (A) above.

11.3.6.2 To secure the Fee Payor’s obligation to pay these amounts, the Fee
Payor shall deposit into escrow an amount in cash equal to the applicable Fee
with an escrow agent selected by the Fee Payor on such terms (subject to this
Section 11.3.6) as shall be mutually agreed upon by the Fee Payor, the Fee Payee
and the escrow agent. The payment or deposit into escrow of the applicable Fee
pursuant to this Section 11.3.6 shall be made at the time the Fee Payor is
obligated to pay the Fee Payee such amount pursuant to Section 11.3 by wire
transfer. The escrow agreement shall provide that the applicable Fee in escrow
or any portion thereof shall not be released to the Fee Payee unless the escrow
agent receives any one or combination of the following: (i) a letter from the
Fee Payee’s independent accountants indicating the maximum amount that can be
paid by the escrow agent to the Fee Payee without causing the Fee Payee to fail
to meet the requirements of Sections 856(c)(2) and (3) of the Code determined as
if the payment of such amount did not constitute Qualifying Income and the Fee
Payee has

 

41



--------------------------------------------------------------------------------

income from unknown sources during such year in an amount equal to one percent
(1%) of its gross income which is not Qualifying Income (in addition to any
known or anticipated income which is not Qualifying Income), in which case the
escrow agent shall release such amount to the Fee Payee, or (ii) a letter from
the Fee Payee’s counsel indicating that (A) the Fee Payee received a ruling from
the IRS holding that the receipt by the Fee Payee of the applicable Fee would
either constitute Qualifying Income or would be excluded from gross income
within the meaning of Sections 856(c)(2) and (3) of the Code or (B) the Fee
Payee’s outside counsel has rendered a legal opinion to the effect that the
receipt by the Fee Payee of the applicable Fee should either constitute
Qualifying Income or should be excluded from gross income within the meaning of
Sections 856(c)(2) and (3) of the Code, in which case the escrow agent shall
release the remainder of the applicable Fee to the Fee Payee. The Fee Payor
agrees to amend this Section 11.3.6 at the reasonable request of the Fee Payee
in order to (i) maximize the portion of the applicable Fee that may be
distributed to the Fee Payee hereunder without causing the Fee Payee to fail to
meet the requirements of Sections 856(c)(2) and (3) of the Code, (ii) improve
the Fee Payee’s chances of securing a favorable ruling described in this
Section 11.3.6 or (iii) assist the Fee Payee in obtaining a favorable legal
opinion from its outside counsel as described in this Section 11.3.6. Any amount
of the applicable Fee that remains unpaid as of the end of a taxable year shall
be paid as soon as possible during the following taxable year, subject to the
foregoing limitations of this Section 11.3.6, provided, that the obligation of
the Fee Payor to pay the unpaid portion of the applicable Fee shall terminate on
the December 31 following the date which is five (5) years from the date of this
Agreement. Any costs and expenses of the escrow agent shall be borne solely by
the Fee Payee.

Any payment due to a party described in Section 11.3.5 shall be subject to the
same limitations on payment as set forth in this Section 11.3.6.

11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller or destroy all information related to
the Property provided to Purchaser by Seller, including copies thereof in any
form whatsoever (including electronic form), except to the extent under
applicable law Purchaser is obligated to retain copies of such Property
Information. The obligations of Purchaser under this Section 10.4 shall survive
any termination of this Agreement.

ARTICLE 12

BROKERAGE COMMISSION

12.1 No Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or similar party in connection with this transaction, and that Seller
has not taken any action which would result in any real estate broker’s or
finder’s fees or commissions being due and payable to any party with respect to
the transactions contemplated hereby. Purchaser hereby represents and warrants
to Seller that Purchaser has not contracted or entered into any agreement with
any real estate broker, agent, finder, or similar party in connection with this
transaction and that Purchaser has not taken any action which would result in
any real estate brokerage or finder’s fees or commissions being due or payable
to any party with respect to the transaction contemplated hereby.

 

42



--------------------------------------------------------------------------------

12.2 Independent Advisor. Seller shall be solely responsible for the payment of
any fees or commission due to SunTrust Robinson Humphrey, Inc., as an
independent advisor, in accordance with the provisions of a separate agreement
between Seller and SunTrust Robinson Humphrey, Inc.

12.3 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including, without
limitation, reasonable attorneys’ fees) paid or incurred by the other party by
reason of a breach of the representation and warranty made by such party under
this Article 12. Notwithstanding anything to the contrary contained in this
Agreement, the indemnities set forth in this Section 12.2 shall survive the
Closing or earlier termination of this Agreement.

ARTICLE 13

NOTICES

13.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.

13.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by Federal Express or a similar internationally
recognized overnight courier service, or (iv) by electronic mail with a
confirmation copy delivered by another method set forth in this Section 13.2.
All such notices, demands, requests or other communications shall be deemed to
have been given for all purposes of this Agreement upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.

13.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 

As to Seller:

   Global Income Trust, Inc.    450 S. Orange Avenue, Suite 300    Orlando,
Florida 32801    Attn: Erin M. Gray, Esquire    Email: erin.gray@cnl.com

With a copy to:

   Global Income Trust, Inc.    450 S. Orange Avenue, Suite 1400    Orlando,
Florida 32801    Attn: Scott Hall    Email: scott.hall@cnl.com

 

43



--------------------------------------------------------------------------------

As to Guarantor:

   CNL Holdings, LLC    450 S. Orange Avenue, Suite 300    Orlando, Florida
32801    Attn: Chief Financial Officer

With a copy to:

   CNL Holdings, LLC    450 S. Orange Avenue, Suite 300    Orlando, Florida
32801    Attn: Chief Legal Officer

and a copy to:

   Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    450 S. Orange Avenue, Suite
200    Orlando, Florida 32801    Attn: Joaquin E. Martinez, Esquire    Email:
quino.martinez@lowndes-law.com

As to Purchaser:

   c/o Griffin Capital Corporation    Griffin Capital Plaza    1520 East Grand
Avenue    El Segundo, California 90245    Attention: Michael Escalante    Email:
mescalante@griffincapital.com    c/o Griffin Capital Corporation    Griffin
Capital Plaza    1520 East Grand Avenue    El Segundo, California 90245   
Attention: Louis Sohn    Email: lsohn@griffincapital.com

With a copy to:

   Griffin Capital Corporation    790 Estate Drive    Suite 180    Deerfield,
Illinois 60015    Attention: Mary Higgins, Esq.    Email:
mhiggins@griffincapital.com

And with a copy to:

   Dan McCawley, Esq.    Greenberg Traurig, P.A.    401 E. Las Olas Boulevard   
Suite 2000    Fort Lauderdale, Florida 33301    Email: mccawleyd@gtlaw.com

 

44



--------------------------------------------------------------------------------

As to Escrow Agent:

   Chicago Title Company    725 South Figueroa Street, Suite 200    Los Angeles,
California 90017    Attention: Amy Hiraheta    Email: Amy.hiraheta@ctt.com

Either party may from time to time by written notice to the other party
designate a different address or addresses for notices. Notices sent to or from
an address outside of the continental United States shall be sent only by one of
the methods specified in clauses (ii), (iii) or (iv) of this Section 13.3.
Notices given on behalf of a party by its attorneys in the manner provided for
in this Article 13 shall be considered validly given.

ARTICLE 14

ASSIGNMENT

14.1 Assignment. Purchaser shall not be entitled to assign its rights in, to and
under this Agreement without the prior written consent of Seller, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, Purchaser
shall be entitled to assign its rights in, to and under this Agreement to
Griffin REIT I or an entity wholly owned by Griffin REIT I ; in each case
without the prior written consent of Seller; provided however (a) no such
assignment shall be effective or binding on Seller until notice thereof has been
delivered to Seller, (b) the assignee executes and delivers an assignment and
assumption agreement in which such assignee assumes all of Purchaser’s rights,
duties and obligations under this Agreement, and (c) such assignment will not
release Purchaser from its primary obligation for the payment and performance of
all obligations of the Purchaser under this Agreement. Purchaser may elect to
assign its rights to Griffin REIT I and/or an entity wholly owned by Griffin
REIT I in whole or in part such that Purchaser takes title to each Premises in
separate entities. “Affiliate” shall mean with respect to any Person, (i) each
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, 10% or more of the stock having
ordinary voting power in the election of directors of such Person or partnership
or membership interests, (ii) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or
(iii) each of such Person’s officers, directors, joint venturers and partners.
The term “Person” or “Person” shall mean shall mean any individual, sole
proprietorship, partnership, joint venture, limited liability company, trust,
unincorporated organization, association, corporation, institution, public
benefit corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof) and “control” of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

ARTICLE 15

MISCELLANEOUS

15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

 

45



--------------------------------------------------------------------------------

15.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

15.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

15.6 Controlling Law; Submission to Jurisdiction. This Agreement will be
construed under, governed by and enforced in accordance with the laws of the
State of Maryland (without reference to conflicts of laws principles). Any
claim, action, suit, or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the courts of the
State of Maryland or the jurisdiction of the United States District Court for
the State of Maryland, and each of the parties hereto hereby consents to the
jurisdiction of such court (and of the appropriate appellate courts therefrom in
any such claim, action, suit, or proceeding) and irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any such claim, action, suit, or
proceeding in any such court or that any such claim, action, suit, or proceeding
that is brought in any such court has been brought in an inconvenient forum.
Subject to applicable law, process in any such claim, action, suit, or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court, and such service shall be made by
Personal service made on such party or by mail sent to such party at the address
set forth in this Agreement. Personal service may be made on such party’s
resident agent.

15.7 Exhibits. All exhibits, attachments, schedules annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.

15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

15.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein; provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.

 

46



--------------------------------------------------------------------------------

15.10 Tax-Deferred Exchange. Either Seller or Purchaser may sell or acquire the
Property as part of a tax-deferred exchange of real estate pursuant to the
provisions of Section 1031 of the Internal Revenue Code as amended from time to
time. Either party shall be entitled to use a third-party intermediary as part
of the tax-deferred exchange, and the parties shall reasonably cooperate with
each other to accomplish such tax-deferred exchange(s), provided that (a) it is
understood and agreed that the party requesting the exchange shall be required
to pay all costs and expenses of the exchange, (b) the non-requesting party
shall not be required to make any representation or warranty relative to the
condition of any real estate or be required to take title to any real estate
other than the Property and (c) the exchange must otherwise be accomplished
without reduction or alteration of the rights of the non-requesting party under
this Agreement.

15.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in New York, New York. If the final date of any period which
is set out in any paragraph of this Agreement falls upon a day which is not a
Business Day, then, and in such event, the time of such period will be extended
to the next Business Day.

15.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

15.13 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party all costs,
expenses and reasonable attorneys’ fees incurred in connection with such action.

15.14 Counterparts and Acceptance of Offer. This Agreement may be executed in
multiple counterparts (which counterparts may be executed by facsimile or PDF)
which shall together constitute a single document. However, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
An unsigned draft of this Agreement shall not be considered an offer by either
party. Acceptance, for purposes hereof, shall mean that each party is in
physical possession of a fully-signed counterpart copy or original of this
Agreement.

15.15 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF SELLER AND
PURCHASER HEREUNDER, SELLER’S OR PURCHASER’S OWNERSHIP OR USE OF THE PROPERTY,
AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.

15.16 Confidentiality.

15.16.1 Except as provided otherwise in this Section 15.16, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release, or cause or permit to

 

47



--------------------------------------------------------------------------------

be released, to the public any press notices, publicity (oral or written) or
advertising promotion relating to, or otherwise publicly announce or disclose,
or cause or permit to be publicly announced or disclosed, in any manner
whatsoever, (i) the names of Seller and Purchaser respectively, or any of their
Affiliates or subsidiaries, or (ii) the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto. In addition, prior to Closing, both Seller
and Purchaser shall keep strictly confidential this Agreement, the transactions
contemplated hereby, and the terms and conditions hereof, and all matters
relating thereto, as well as all information relating to the other party.
Further, prior to Closing, Purchaser shall keep strictly confidential all
information (including the Property Information) relating in any way to the
Property or any portion thereof.

15.16.2 It is understood and agreed that the foregoing shall not preclude any
party from discussing the substance or any relevant details of the transactions
contemplated in this Agreement, or preclude Purchaser from sharing information
relating to the Property, on a confidential basis with such party’s key
employees, attorneys, accountants, professional consultants, advisors, financial
advisors, rating agencies, investors, joint venture partners, or potential
lenders (“Representatives”), as the case may be. Further, and notwithstanding
anything to the contrary set forth above, Purchaser or any sponsored entity of
Purchaser and Seller may disclose any of such information if required in
litigation, if any (whether arising out of this Agreement or otherwise) or if
required by law (including, without limitation, any rule or regulation of the
Securities and Exchange Commission).

15.16.3 Purchaser shall indemnify and hold Seller and Seller’s Affiliates,
employees, officers and directors harmless, and Seller shall indemnify and hold
Purchaser and Purchaser’s Affiliates, employees, officers and directors, and its
joint venture partners and lenders harmless, from and against any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) suffered or incurred by the other party and caused by a breach by
Purchaser or Seller, as the case may be, or their respective Representatives, of
the provisions of Section 15.16; but this Section 15.16.3 will not entitle
either Purchaser or Seller or any other Person or entity, to recover
consequential or incidental damages.

15.16.4 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its Representatives in order to enforce the
provisions of Section 15.16.

15.16.5 Notwithstanding any other provision of this Agreement, the provisions of
Section 15.16 shall survive the termination of this Agreement.

15.16.6 Time is of the essence of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

SELLER:

GIT IMESON PARK FL, LLC,

a Delaware limited liability company

By:   /s/ Tammy Tipton Name:   Tammy Tipton Title:   Executive Vice President

IN-105 HERITAGE III, LLC,

a Delaware limited liability company

By:   /s/ Tammy Tipton Name:   Tammy Tipton Title:   Executive Vice President

GIT HERITAGE IV TX, LLC,

a Delaware limited liability company

By:   /s/ Tammy Tipton Name:   Tammy Tipton Title:   Executive Vice President
PARENT:

GLOBAL INCOME TRUST, INC.,

a Maryland corporation

By:   /s/ Tammy Tipton Name:   Tammy Tipton Title:   CFO and Treasurer
PURCHASER:

GRIFFIN CAPITAL CORPORATION,

a California corporation

By:   /s/ Michael J. Escalante Name:   Michael J. Escalante Title:   Chief
Investment Officer

 

49



--------------------------------------------------------------------------------

JOINDER

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules

 

Schedule 1.4

     – Leases and Licenses

Schedule 1.5

     – Security Deposits

Schedule 1.6

     – Contracts

Schedule 3.1(a)

     – Existing Loans

Schedule 3.1(b)

     – Existing Matters of Record

Schedule 3.1(c)

     –Title Endorsements

Schedule 5.1.10

     – Heritage IV Litigation

Schedule 5.1.13

     – Leasing Commissions

Schedule 5.1.23

     – Material Warranties

Schedule 6.10

     –Existing Loans Escrows/Reserves

Exhibits

 

Exhibit A

   – Legal Description

Exhibit B

   – Escrow Agreement

Exhibit C-1

   – Form of Tenant Estoppel

Exhibit C-2

   – Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit D-1

   – Form of Deed – Texas

Exhibit D-2

   – Form of Deed – Florida

Exhibit E

   – Form of Bill of Sale

Exhibit F-1

   – Form of Assignment and Assumption Agreement for Leases and Licenses

Exhibit F-2

   – Form of Assignment and Assumption Agreement for Contracts

Exhibit G

   – Form of Certificate of Non-Foreign Status

Exhibit H

   – Form of Tenant Notification Letter

Exhibit I-1

   – Form of Owner’s Affidavit – Texas

Exhibit I-2

   – Form of Owner’s Affidavit – Florida

Exhibit J

   – Intentionally Deleted

Exhibit K

   – Management Agreements

Exhibit L

   – Environmental Reports and Information

Exhibit M

   – Taxes and Assessments

Exhibit N

   – Compliance with Laws and Insurance Requirements

Exhibit O

   – Rent Roll



--------------------------------------------------------------------------------

SCHEDULE 1.4

LEASES AND LICENSES

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 1.5

SECURITY DEPOSITS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 1.6

CONTRACTS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 3.1(a)

EXISTING LOANS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 3.1(b)

EXISTING MATTERS OF RECORD

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 3.1(c)

TITLE ENDORSEMENTS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 5.1.10

HERITAGE IV LITIGATION

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

SCHEDULE 5.1.13

LEASING COMMISSIONS

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 5.1.23

MATERIAL WARRANTIES

[Omitted as not necessary to an understanding of the Agreement]

SCHEDULE 6.10

EXISTING LOANS ESCROWS/RESERVES

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT A

LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B

ESCROW AGREEMENT

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C-1

FORM OF TENANT ESTOPPELS TENANT ESTOPPEL CERTIFICATE AND AGREEMENT

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C-2

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF DEED – TEXAS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT A

DESCRIPTION OF PROPERTY

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B

PERMITTED EXCEPTIONS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT D-2

FORM OF DEED – FLORIDA

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT “A”

PROPERTY LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT E

FORM OF BILL OF SALE

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT A TO BILL OF SALE

LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT F-1

FORM OF ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

LEGAL DESCRIPTION OF THE PROPERTY

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

LEASES AND LICENSES

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C TO ASSIGNMENT AND ASSUMPTION

OF LEASES AND LICENSES

SECURITY DEPOSITS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT F-2

FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND

INTANGIBLE PROPERTY

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION

OF CONTRACTS AND INTANGIBLE PROPERTY

LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION

OF CONTRACTS AND INTANGIBLE PROPERTY

CONTRACTS

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CERTIFICATE OF NON-FOREIGN STATUS

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT H

FORM OF TENANT NOTIFICATION LETTER

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT I-1

FORM OF OWNER’S AFFIDAVIT – TEXAS

AFFIDAVIT AS TO DEBTS, LIENS,

AND POSSESSION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT I-2

FORM OF OWNER’S AFFIDAVIT – FLORIDA

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT J

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT K

MANAGEMENT AGREEMENTS

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT L

ENVIRONMENTAL REPORTS AND INFORMATION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT M

TAXES AND ASSESSMENTS

None.

EXHIBIT N

COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS

None.

EXHIBIT O

RENT ROLL

[Omitted as not necessary to an understanding of the Agreement]